

CONN FUNDING II, L.P.,
as Issuer
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Trustee
 
SERIES 2006-A SUPPLEMENT
 
Dated as of August 1, 2006
 
to
 
BASE INDENTURE
 
Dated as of September 1, 2002
 
CONN FUNDING II, L.P.
 
SERIES 2006-A

 
5.507% Asset Backed Fixed Rate Notes, Class A
5.854% Asset Backed Fixed Rate Notes, Class B
6.814% Asset Backed Fixed Rate Notes, Class C
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)





   
 
     
SECTION 1.
Definitions
 
SECTION 2.
Article 3 of the Base Indenture
 
SECTION 3.
Servicing Compensation
 
SECTION 4.
Cleanup Call
 
SECTION 5.
Delivery and Payment for the Notes
 
SECTION 6.
Form of Delivery of the Notes; Depository; Denominations; Transfer
 
 
Provisions
 
SECTION 7.
Article 5 of Base Indenture
 
SECTION 8.
Article 6 of the Base Indenture
 
SECTION 9.
Series 2006-A Pay Out Events
 
SECTION 10.
Article 7 of the Base Indenture
 
SECTION 11.
[Reserved]
 
SECTION 12.
[Reserved]
 
SECTION 13.
Counterparts
 
SECTION 14.
Governing Law
 
SECTION 15.
Waiver of Trial by Jury
 
SECTION 16.
No Petition
 
SECTION 17.
Rights of the Trustee
 
           
EXHIBIT A-1
Form of Restricted Global Note
 
EXHIBIT A-2
Form of Temporary Regulation S Global Note
 
EXHIBIT A-3
Form of Permanent Regulation S Global Note
 
EXHIBIT B-1
Form of Restricted Global Note
 
EXHIBIT B-2
Form of Temporary Regulation S Global Note
 
EXHIBIT B-3
Form of Permanent Regulation S Global Note
 
EXHIBIT C-1
Form of Restricted Global Note
 
EXHIBIT C-2
Form of Temporary Regulation S Global Note
 
EXHIBIT C-3
Form of Permanent Regulation S Global Note
 
EXHIBIT D
Form of Monthly Noteholders’ Statement
 
EXHIBIT E-1
Form of Transfer Certificate
 
EXHIBIT E-2
Form of Certificate to be Delivered to Exchange Temporary Regulation S Global
Note for Permanent Regulation S Global Note
 
EXHIBIT E-3
Form of Certificate to Transfer from Restricted Global Note to Temporary
Regulation S Global Note
 
EXHIBIT E-4
Form of Certificate to Transfer from Restricted Global Note to Permanent
Regulation S Global Note
 
EXHIBIT E-5
Form of Certificate to Transfer from Temporary Regulation S Global Note to
Restricted Global Note
 
SCHEDULE 1
List of Proceedings
 
SCHEDULE 2
List of Trade Names
       




--------------------------------------------------------------------------------




SERIES 2006-A SUPPLEMENT, dated as of August 1, 2006 (as amended, modified,
restated or supplemented from time to time in accordance with the terms hereof,
this “Series Supplement”), by and among CONN FUNDING II, L.P., a special purpose
limited partnership established under the laws of Texas, as issuer (“Issuer”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a banking association organized and
existing under the laws of the United States of America, as trustee (together
with its successors in trust under the Base Indenture referred to below, the
“Trustee”) to the Base Indenture, dated as of September 1, 2002, between the
Issuer and the Trustee (as amended, modified, restated or supplemented from time
to time, exclusive of Series Supplements, the “Base Indenture”).
 
Pursuant to this Series Supplement, the Issuer shall create a new Series of
Notes and shall specify the Principal Terms thereof.
 
PRELIMINARY STATEMENT
 
WHEREAS, Section 2.2 of the Base Indenture provides, among other things, that
Issuer and the Trustee may at any time and from time to time enter into a series
supplement to the Base Indenture for the purpose of authorizing the issuance of
one or more Series of Notes.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
DESIGNATION
 
(a) There is hereby created a Series of notes to be issued pursuant to the Base
Indenture and this Series Supplement and such Series of notes shall be
substantially in the form of Exhibits A, B and C hereto, executed by or on
behalf of the Issuer and authenticated by the Trustee and designated generally
5.507% Asset Backed Fixed Rate Notes, Class A, Series 2006-A (the “Class A
Notes”), 5.854% Asset Backed Fixed Rate Notes, Class B, Series 2006-A (the
“Class B Notes”), 6.814% Asset Backed Fixed Rate Notes, Class C, Series 2006-A
(the “Class C Notes”, and together with the Class A Notes and the Class B Notes,
the “Notes”). The Notes shall be issued in minimum denominations of $500,000.
 
(b) Series 2006-A (as defined below) shall not be subordinated to any other
Series.
 
SECTION 1.   Definitions. In the event that any term or provision contained
herein shall conflict with or be inconsistent with any provision contained in
the Base Indenture, the terms and provisions of this Series Supplement shall
govern. All Article, Section or subsection references herein mean Articles,
Sections or subsections of this Series Supplement, except as otherwise provided
herein. All capitalized terms not otherwise defined herein are defined in the
Base Indenture. Each capitalized term defined herein shall relate only to the
Notes and no other Series of Notes issued by the Issuer.
 
“Additional Cash Reserve Amount” means, on any date, if the Net Portfolio Yield
averaged over the three preceding Monthly Periods (i) exceeds 5.0%, $0, (ii)
exceeds 4.0% but does not exceed 5.0%, 2.0% of the outstanding principal amount
of the Notes on such date, (iii) exceeds 3.0% but does not exceed 4.0%, 3.0% of
the outstanding principal amount of the Notes on such date, (iv) is 3.0% or
less, 4.0% of the outstanding principal amount of the Notes on such date.
 

--------------------------------------------------------------------------------


“Additional Interest” has the meaning specified in Section 5.12.
 
“Aggregate Investor Default Amount” means, with respect to any Monthly Period,
an amount equal to the product of (a) the aggregate Outstanding Principal
Balance of all Receivables that became Defaulted Receivables during such Monthly
Period (each respective Outstanding Principal Balance being measured as of the
date the relevant Receivable became a Defaulted Receivable) minus any Deemed
Collections deposited into the Collection Account during such Monthly Period in
respect of Receivables that have become Defaulted Receivables before or during
such Monthly Period and (b) the Floating Investor Percentage with respect to
such Monthly Period.
 
“Aggregate Net Investor Charge-Offs” means, on any date of determination, the
sum of the “Net Investor Charge-Offs” or similar amount for each Series.
 
“Available Funds” means, with respect to any Monthly Period, an amount equal to
the Investor Percentage of Collections of Finance Charges, Recoveries and
Investment Earnings deposited in the Finance Charge Account for such Monthly
Period (or to be deposited in the Finance Charge Account on the related Series
Transfer Date with respect to the preceding Monthly Period pursuant to the third
paragraph of subsection 5.4(a) of the Base Indenture).
 
“Available Investor Principal Collections” means (A) with respect to the Notes
and any Monthly Period, an amount equal to (i) the Investor Principal
Collections for such Monthly Period, plus (ii) the amount of Shared Principal
Collections that are allocated to Series 2006-A in accordance with Section 5.19,
and (B) when used with respect to any other Series, has the meaning specified in
the applicable Series Supplement.
 
“Available Issuer Interest” has the meaning specified in the definition of
Coverage Test.
 
“CAI” means CAI, L.P.
 
“Cash Option” means a provision in any Contract which provides for the
application of interest payments theretofore made by the related Obligor against
the Outstanding Principal Balance of the related Receivable if such Obligor
shall pay the Outstanding Principal Balance (less the interest to be so
credited) on or prior to the end of the related Cash Option Period.
 
“Cash Option Amount” means, as of any Determination Date, with respect to the
outstanding Cash Option Receivables, the product of (i) the highest Portfolio
Yield during the past twelve months divided by twelve, times (ii) the aggregate
Outstanding Principal Balance of such Cash Option Receivables, times (iii) the
weighted average Cash Option Period for such Cash Option Receivables (expressed
in months).
 
“Cash Option Period” means, with respect to any Cash Option Receivable, the
period, not to exceed forty-eight months, from and including the Initiation Date
for such Cash Option Receivable and ending on the last day, as set forth in the
related Contract, that the related Obligor may exercise the Cash Option.
 

--------------------------------------------------------------------------------


“Cash Reserve Account” has the meaning specified in subsection 5.20(a).
 
“Cash Reserve Account Required Amount” means, as of any date, the lesser of (a)
$6,000,000 plus the Additional Cash Reserve Amount for such date and (b) 10% of
the outstanding principal amount of the Notes on such date.
 
“Cash Option Receivable” means any Purchased Receivable which includes a Cash
Option.
 
“Change in Control” shall mean any of the following:
 
(a) the acquisition of ownership by any Person or group (other than one or more
shareholders of Conn (determined as of the Closing Date)) of shares representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Conn’s Inc., a Delaware corporation (“Conn’s
Inc.”); or
 
(b) the failure of Conn’s Inc. to own 100% of the equity interest of Conn; or
 
(c) the failure by Conn to be the sole general partner of CAI or, directly or
indirectly, to be the sole equity holder of CAI; or
 
(d) the failure of CAI to be the sole equity holder of Conn Funding II GP,
L.L.C.; or
 
(e) the failure by CAI to be the sole limited partner of Issuer, or the failure
of Conn Funding II GP, L.L.C. to be the sole general partner of the Issuer, or
the creation or imposition of any Lien on any equity interests of the Issuer.
 
“Class A Carryover Amount” means, (i) with respect to the first Payment Date
occurring after the Controlled Amortization Period begins, $0 and (ii) with
respect to any other Payment Date during the Controlled Amortization Period, the
excess, if any, of (a) the Class A Controlled Distribution Amount for the
preceding Payment Date over (b) the actual amount distributed to the Class A
Noteholders with respect to principal of the Class A Notes on such preceding
Payment Date.
 
“Class A Controlled Distribution Amount” means, for any Payment Date, an amount
equal to the sum of $4,500,000 plus any Class A Carryover Amount.
 
“Class A Noteholder” means a Holder of a Class A Note.
 
“Class A Note Principal” means the outstanding principal amount of Class A
Notes.
 
“Class A Notes” is defined in the Designation.
 

--------------------------------------------------------------------------------


“Class B Carryover Amount” means, (i) with respect to the first Payment Date
occurring after the Controlled Amortization Period begins, $0 and (ii) with
respect to any other Payment Date during the Controlled Amortization Period, the
excess, if any, of (a) the Class B Controlled Distribution Amount for the
preceding Payment Date over (b) the actual amount distributed to the Class B
Noteholders with respect to principal of the Class B Notes on such preceding
Payment Date.
 
“Class B Controlled Distribution Amount” means, for any Payment Date, an amount
equal to the sum of $2,166,650 plus any Class B Carryover Amount.
 
“Class B Noteholder” means a Holder of a Class B Note.
 
“Class B Note Principal” means the outstanding principal amount of Class B
Notes.
 
“Class B Notes” is defined in the Designation.
 
“Class C Carryover Amount” means, (i) with respect to the first Payment Date
occurring after the Controlled Amortization Period begins, $0 and (ii) with
respect to any other Payment Date during the Controlled Amortization Period, the
excess, if any, of (a) the Class C Controlled Distribution Amount for the
preceding Payment Date over (b) the actual amount distributed to the Class C
Noteholders with respect to principal of the Class C Notes on such preceding
Payment Date.
 
“Class C Controlled Distribution Amount” means, for any Payment Date, an amount
equal to the sum of $833,350 plus any Class C Carryover Amount.
 
“Class C Noteholder” means a Holder of a Class C Note.
 
“Class C Note Principal” means the outstanding principal amount of Class C
Notes.
 
“Class C Notes” is defined in the Designation.
 
“Closing Date” means August 31, 2006.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
outstanding principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.
 

--------------------------------------------------------------------------------


“Controlled Amortization Period” means the period commencing on the Scheduled
Pay Out Commencement Date and ending on the Rapid Pay Out Commencement Date.
 
“Controlled Amortization Termination Date” means April 20, 2012.
 
“Controlled Distribution Amount” means, for any Payment Date, an amount equal to
the sum of (i) the Class A Controlled Distribution Amount, plus (ii) the Class B
Controlled Distribution Amount, plus (iii) the Class C Controlled Distribution
Amount.
 
“Coverage Test” means, on any date of determination, that (i) the Issuer
Interest as of such date exceeds the largest required “Minimum Issuer Interest”
of any outstanding Series (such excess being herein called the “Available Issuer
Interest”) as of such date (determined by the Servicer taking into account any
increases, decreases and status changes of the Receivables and any increases or
decreases in the outstanding notes including those scheduled to occur on such
date) and (ii) the Aggregate Net Investor Charge-Offs is zero as of such date.
 
“Cumulative Series Principal Shortfall” means the sum of the Series Principal
Shortfalls (as such term is defined in each of the related Series Supplements)
for each Series.
 
“Deficiency Amount” has the meaning specified in Section 5.12.
 
“DWAC” means the DTC Deposit/Withdrawal at Custodian system.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excess Funding Account” has the meaning specified in subsection 5.21(a).
 
“Excess Spread” means, with respect to any Series Transfer Date, the amounts
with respect to such Series Transfer Date, if any, specified pursuant to
paragraph 5.15(a)(vii).
 
“Exchange Date” has the meaning specified in paragraph 6(c)(ii).
 
“Finance Charge Collections” means (i) all Collections allocable to Finance
Charges, (ii) all Recoveries allocable to Finance Charges and (iii) any net
amounts payable to the Issuer under any Enhancement Agreement.
 
“Fixed Investor Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Investor
Interest as of the close of business on the last day of the Revolving Period and
the denominator of which is the sum of the numerators used to calculate the
respective investor percentages used for allocations with respect to Principal
Receivables for all outstanding Series on such date of determination.
 
“Floating Investor Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Modified
Investor Interest for such Monthly Period and the denominator of which is the
sum of the numerators used to calculate the respective investor percentages used
for allocations with respect to Finance Charges, Recoveries, Investment
Earnings, Aggregate Investor Default Amounts, Principal Receivables, Available
Issuer Interest, Servicing Fee or Trustee and Back-up Servicer Fees and
Expenses, as applicable, for all outstanding Series on such date of
determination.
 

--------------------------------------------------------------------------------


“Global Note” has the meaning specified in subsection 6(a).
 
“Gross Loss Rate” means, with respect to any Monthly Period, the ratio
(expressed as a percentage) computed as of the last day of such Monthly Period,
by dividing (i) the Outstanding Principal Balance of Defaulted Receivables which
were deemed to be Defaulted Receivables during such Monthly Period by
(ii) (A) the aggregate Outstanding Principal Balance of all Receivables as of
the last day of the previous Monthly Period plus (B) the aggregate Outstanding
Principal Balance of all Receivables as of such last day of such Monthly Period
divided by (C) two and multiplying the result by (iii) twelve.
 
“Initial Note Principal” means the aggregate initial principal amount of the
Notes, which is $150,000,000.
 
“Initiation Date” means, with respect to any Receivable, the date of the
transaction that gave rise to the original Outstanding Principal Balance of such
Receivable.
 
“Interest Period” means, with respect to any Payment Date, the period from and
including the Payment Date immediately preceding such Payment Date (or, in the
case of the first Payment Date, from and including the Closing Date) to but
excluding such Payment Date.
 
“Investor Charge-Offs” has the meaning specified in subsection 5.16(a).
 
“Investor Interest” means, on any date of determination, an amount equal to (a)
the Initial Note Principal, minus (b) the aggregate amount of principal payments
made to Noteholders prior to such date, minus (c) the aggregate amount of
Investor Charge-Offs pursuant to subsection 5.16(a), plus (d) the aggregate
amount of Excess Spread and funds on deposit in the Excess Funding Account
applied on all prior Series Transfer Dates pursuant to subsection 5.17(b) for
the purpose of reimbursing amounts deducted pursuant to the foregoing
clause (c), plus (e) the Required Reserve Amount. Once all principal and
interest on the Notes and any other amounts payable to the Noteholders pursuant
to the Transaction Documents have been paid in full, the Investor Interest shall
be zero.
 
“Investor Percentage” means, for any Monthly Period, (a) with respect to Finance
Charges, Recoveries, Investment Earnings, Aggregate Investor Default Amounts,
Available Issuer Interest, Servicing Fee and Trustee and Back-Up Servicer Fees
and Expenses at any time and Principal Receivables during the Revolving Period,
the Floating Investor Percentage and (b) with respect to Principal Receivables
during the Controlled Amortization Period or the Rapid Amortization Period, the
Fixed Investor Percentage.
 
“Investor Principal Collections” means, with respect to any Monthly Period, the
sum of (a) the Investor Percentage of the aggregate amount deposited into the
Principal Account (less any Issuer Distributions) for such Monthly Period
pursuant to paragraph 5.11(a)(i), (b) the aggregate amount to be treated as
Investor Principal Collections for such Monthly Period pursuant to paragraph
5.15(a)(iii) and Section 5.17, and (c) in connection with the purchase or
redemption of Notes, the aggregate amount deposited in the Payment Account
pursuant to Section 4 hereof.
 

--------------------------------------------------------------------------------


“Issuer” is defined in the preamble of this Series Supplement.
 
“Legal Final Payment Date” means April 20, 2017.
 
“Minimum Issuer Interest” means for any date of determination an amount equal to
(a) the Cash Option Amount as of such date plus (b) the Outstanding Principal
Balance of all Receivables that are not Eligible Receivables as of such date.
 
“Modified Investor Interest” means for any Monthly Period, the average daily
Investor Interest for such Monthly Period (or, in the case of the first Monthly
Period, from and including the Closing Date to, and including the last day of
such first Monthly Period).
 
“Monthly Interest” has the meaning specified in Section 5.12.
 
“Monthly Period” has the meaning specified in the Base Indenture.
 
“Monthly Principal” has the meaning specified in Section 5.13.
 
“Net Investor Charge-Offs” means, on any date of determination, the excess of
(a) the amount described in clause (c) of the definition of Investor Interest on
such date over (b) the amount described in clause (d) of such definition on such
date.
 
“Net Portfolio Yield” for any Monthly Period (as determined as of the last day
of each Monthly Period) shall mean the annualized percentage equivalent of a
fraction, (a) the numerator of which is equal to the Net Yield Amount for such
Monthly Period and (b) the denominator of which is equal to the aggregate
Outstanding Principal Balance of all Receivables on such day. For purposes of
this definition, “Net Yield Amount” means for any Monthly Period an amount equal
to the excess of the sum of Collections of Finance Charges plus Recoveries
allocable to Finance Charges over the sum of (a) interest and fees accrued for
the current Monthly Period and overdue interest and fees with respect to the
Notes and “Enhancement” of all Series (together with, if applicable, interest on
such overdue interest and fees at the rate specified in the accompanying series
supplements), (b) accrued and unpaid Servicing Fees and Trustee and Back-Up
Servicer Fees and Expenses for such Monthly Period, (c) the aggregate
Outstanding Principal Balance of all Receivables that became Defaulted
Receivables during such Monthly Period (each respective Outstanding Principal
Balance being measured as of the date the relevant Receivable became a Defaulted
Receivable), and (d) any other costs, expenses, or liability of the Issuer of
any nature whatsoever incurred during such Monthly Period (except for the
obligations of the Issuer to pay any principal on the Notes outstanding at such
time or any Business Taxes and except for fee and indemnity expenses for which
cash other than such Monthly Period’s Collections are available to the Issuer).
 
“Note Principal” means on any date of determination the then outstanding
principal amount of the Notes.
 

--------------------------------------------------------------------------------


“Note Purchase Agreement” means any agreement by and among the initial Class A
Noteholder, Class B Noteholder or Class C Noteholder, CAI, Conn and the Issuer,
pursuant to which a purchaser agrees to purchase an interest in a Class A Note,
a Class B Note or a Class C Note, respectively from the Issuer, subject to the
terms and conditions set forth therein, or any successor agreement to such
effect among the Issuer and such Noteholder or its successors, as amended,
supplemented or otherwise modified from time to time.
 
“Note Rate” means, with respect to each Interest Period, a fixed rate equal to
5.507% per annum with respect to the Class A Notes, 5.854% with respect to the
Class B Notes, and 6.814% with respect to the Class C Notes.
 
“Noteholder” means with respect to any Note, the holder of record of such Note.
 
“Notes” has the meaning specified in paragraph (a) of the Designation.
 
“Notice Persons” means the Rating Agency; provided that with respect to any
provision requiring the consent or approval of the Notice Persons, such consent
or approval shall be deemed to have been obtained if the Rating Agency Condition
is satisfied.
 
“Original Contracted Term” means with respect to any Revolving Charge
Receivable, the initial Outstanding Principal Balance divided by the originally
contracted minimum monthly payment.
 
“Payment Account” means the account established as such for the benefit of the
Secured Parties of this Series 2006-A pursuant to subsection 5.3(c) of the Base
Indenture.
 
“Payment Date” means September 20, 2006 and the twentieth day of each calendar
month thereafter, or if such twentieth day is not a Business Day, the next
succeeding Business Day.
 
“Payoff Date” means the date on which all principal and interest on the Notes
and any other amounts directly related to Series 2006-A payable to any
Noteholder under the Transaction Documents have been indefeasibly paid in full.
 
“Permanent Regulation S Global Note” has the meaning specified in
paragraph 6(a)(ii).
 
“Permissible Uses” means the amount of funds to be used by the Issuer to pay
(i) the Servicer Letter of Credit Bank any amounts payable thereto by the Issuer
under the reimbursement agreement for the Servicer Letter of Credit, (ii) the
Sellers for Subsequently Purchased Receivables (directly or through repayment of
any subordinated notes issued to the Sellers), (iii) its equity owners, as a
dividend distribution (so long as the Issuer has a net worth (in accordance with
GAAP) of at least 1% of the outstanding principal amount of the Notes after
giving effect thereto) and (iv) other expenses of the Issuer not prohibited by
the Transaction Documents.
 
“Portfolio Yield” means, with respect to Eligible Receivables for any Monthly
Period, the ratio (expressed as a percentage) computed as of the last day of
such Monthly Period by dividing (i) the amount of all Finance Charge Collections
(other than amounts described in clause (iii) of the definition thereof)
received during such Monthly Period, by (ii) (A) the aggregate Outstanding
Principal Balance of all Receivables as of the last day of the previous Monthly
Period plus (B) the aggregate Outstanding Principal Balance of all Receivables
as of such last day of such Monthly Period divided by (C) two and multiplying
the result by (iii) twelve.
 

--------------------------------------------------------------------------------


“Preference Amount” means any amount previously distributed to a Noteholder on
the Notes that is recoverable and sought to be recovered as a voidable
preference by a trustee in bankruptcy pursuant to the Bankruptcy Code, in
accordance with a final nonappealable order of a court having competent
jurisdiction.
 
“Principal Reallocation Amount” means the Investor Percentage (determined with
regard to only (and only to the extent of) those Series with respect to which
principal is being reallocated pursuant to a corresponding provision at such
time) of the Available Issuer Interest (after giving effect to any reduction
pursuant to Section 5.16 or the definition of Required Reserve Amount on such
day or pursuant to any comparable provisions of any other Series Supplement of
any other Series on such day) at such time.
 
“QIB” has the meaning specified in paragraph 6(a)(i).
 
“Rapid Amortization Period” means the Amortization Period commencing on the
Rapid Pay Out Commencement Date and ending on the Series 2006-A Termination
Date.
 
“Rapid Pay Out Commencement Date” means the earliest of (i) the Controlled
Amortization Termination Date, (ii) the date on which an Issuer Pay Out Event is
deemed to occur pursuant to Section 9.1 of the Base Indenture or (iii) the date
on which a Series 2006-A Pay Out Event is deemed to occur pursuant to Section 9
of this Series Supplement.
 
“Rating Agency” means Moody’s.
 
“Redemption Date” means the date on which the Notes are redeemed in full
pursuant to Section 4 hereof.
 
“Reference Banks” means four major banks in the London interbank market selected
by the Trustee.
 
“Regulation S” has the meaning specified in specified in paragraph 6(a)(ii).
 
“Required Amount” has the meaning specified in subsection 5.14(a).
 
“Required Class A Principal Distribution” has the meaning specified in paragraph
5.15(e)(i).
 
“Required Class B Principal Distribution” has the meaning specified in paragraph
5.15(e)(ii).
 

--------------------------------------------------------------------------------


“Required Class C Principal Distribution” has the meaning specified in paragraph
5.15(e)(iii).
 
“Required Interest Distribution” has the meaning specified in paragraph
5.15(a)(i).
 
“Required Persons” means Holders of Notes voting together without regard to
class representing at least 66-2/3% of the aggregate Note Principal of all
Notes.
 
“Required Reserve Amount” shall mean, at any time, the sum of (a) an amount
equal to (i) the Note Principal at such time, multiplied by (ii)(A) the Required
Reserve Percentage, divided by (B) 100% minus the Required Reserve Percentage
plus (b) the Series 2006-A Concentration Amount, if any, at such time; provided,
however, that the Required Reserve Amount shall be fixed during the Controlled
Amortization Period and the Rapid Amortization Period as of the earlier of (i)
the Scheduled Pay Out Commencement Date and (ii) the Rapid Pay Out Commencement
Date; provided, further, that the Required Reserve Amount may only increase from
time to time to the extent of the Investor Percentage (determined with regard to
only (and only to the extent of) those Series with respect to which the
“Required Reserve Amount” is increasing at such time) of the Available Issuer
Interest (after giving effect to any reductions pursuant to Section 5.16, but
prior to any reductions with respect to Principal Reallocation Amounts on such
day, or pursuant to any comparable provisions of any other Series Supplement for
any Series on such day) at such time.
 
“Required Reserve Percentage” means 10%.
 
“Restricted Global Note” has the meaning specified in paragraph  6(a)(i).
 
“Restricted Period” has the meaning specified in paragraph 6(c)(ii).
 
“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (i) the Scheduled Pay Out Commencement Date and
(ii) the Rapid Pay Out Commencement Date.
 
“Rule 144A” has the meaning specified in paragraph 6(a)(i).
 
“Scheduled Pay Out Commencement Date” means the Payment Date on September 20,
2010.
 
“Series 2006-A” means the Series of the Asset Backed Fixed Rate Notes
represented by the Notes.
 
“Series 2006-A Concentration Amount” means, at any time, the Investor Percentage
at such time of the sum of (a) the excess, if any, of (i) the aggregate
Outstanding Principal Balance of all Eligible Installment Contract Receivables
the final maturity date of which has been extended over (ii) 15% of the
Outstanding Principal Balance of all Eligible Receivables, plus (b) the excess,
if any, of (i) the aggregate Outstanding Principal Balance of all Eligible
Revolving Charge Receivables that provide for a minimum monthly payment of less
than 1/(the Original Contracted Term) of the highest outstanding balance since
the last date on which such outstanding balance was zero or the final maturity
date of which has been otherwise extended over (ii) the excess, if any, of (A)
15% of the Outstanding Principal Balance of all Eligible Receivables over (B)
the aggregate Outstanding Principal Balance of all Eligible Installment Contract
Receivables the final maturity date of which has been extended, in each case as
of the end of the preceding Monthly Period.
 

--------------------------------------------------------------------------------


“Series 2006-A Pay Out Event” has the meaning specified in Section 9.
 
“Series 2006-A Termination Date” means the earliest to occur of (a) the Payment
Date on which the Notes, plus all other amounts due and owing to the
Noteholders, are paid in full, (b) the Legal Final Payment Date and (c) the
Indenture Termination Date.
 
“Series Principal Shortfall” means with respect to the Notes and any Series
Transfer Date that falls during the Rapid Amortization Period, the excess, if
any, of (a) the Investor Interest (but not less than the Note Principal) over
(b) the Investor Principal Collections for such Series Transfer Date.
 
“Shared Principal Collections” means, with respect to any Series Transfer Date,
either (a) the amount allocated to the Notes which may be applied to the “Series
Principal Shortfall” with respect to other outstanding Series or (b) the amounts
allocated to the notes of other Series which the applicable Series Supplements
for such Series specify are to be treated as “Shared Principal Collections” and
which may be applied to cover the Series Principal Shortfall with respect to the
Notes.
 
“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including Contingent
Liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“Temporary Regulation S Global Note” has the meaning specified in paragraph
 6(a)(ii).
 
“U.S. Person” has the meaning specified in Regulation S.
 
SECTION 2.   Article 3 of the Base Indenture. Article 3 shall be read in its
entirety as follows and shall be applicable only to the Notes:
 

--------------------------------------------------------------------------------


ARTICLE 3
 
INITIAL ISSUANCE OF NOTES
 
SECTION 3.1. Initial Issuance.
 
(a) Subject to satisfaction of the conditions precedent set forth in
subsection (b) of this Section 3.1, on the Closing Date, the Issuer will issue
the Notes in accordance with Section 2.2 of the Base Indenture and Section 6
hereof in the aggregate initial principal amount equal to the Initial Note
Principal.
 
(b) The Notes will be issued on the Closing Date pursuant to subsection (a)
above, only upon satisfaction of each of the following conditions with respect
to such initial issuance:
 
(i) The amount of each Note shall be equal to or greater than $500,000;
 
(ii) The Coverage Test is satisfied;
 
(iii) Such issuance and the application of the proceeds thereof shall not result
in the occurrence of (1) a Pay Out Event for any Series, Servicer Default or an
Event of Default, or (2) an event or occurrence, which, with the passing of time
or the giving of notice thereof, or both, would become a Pay Out Event for any
Series, Servicer Default or an Event of Default; and
 
(iv) All required consents have been obtained and all other conditions precedent
to the purchase of the Notes under the Note Purchase Agreement shall have been
satisfied.
 
(c) Upon receipt of the proceeds of such issuance by or on behalf of the Issuer,
the Trustee shall, or shall cause the Transfer Agent and Registrar to, indicate
in the Note Register the amount thereof.
 
(d) The Issuer shall not issue additional Notes of this Series.
 
SECTION 3.   Servicing Compensation. The share of the Servicing Fee allocable to
Series 2006-A with respect to any Series Transfer Date shall be equal to the
Investor Percentage of the Servicing Fee for the relevant Monthly Period. The
Servicing Fee shall be paid by the cash flows from the Trust Estate allocated to
the Noteholders or the noteholders of other Series (as provided in the related
series supplements) and in no event shall the Issuer, the Trustee or the
Noteholders be liable therefor. The Servicing Fee allocable to Series 2006-A
shall be payable to the Servicer solely to the extent amounts are available for
distribution in respect thereof pursuant to paragraph 5.15(a)(ii) and subsection
5.17(a).
 
SECTION 4.   Cleanup Call.
 
(a)  The Notes shall be subject to purchase by the initial Servicer, at its
option, in accordance with the terms specified in subsection 12.4(a) of the Base
Indenture, on any Payment Date on or after the Payment Date on which the
Investor Interest is reduced to an amount less than or equal to 10% of the
Initial Note Principal.
 

--------------------------------------------------------------------------------


(b)  The deposit to the Payment Account required in connection with any such
purchase will be equal to the sum of (a) the Note Principal, plus (b) accrued
and unpaid interest on the Notes through the day preceding the Payment Date on
which the purchase occurs, plus (c) any other amounts payable to the Noteholders
pursuant to the Note Purchase Agreement, minus (d) the amounts, if any, on
deposit at such Payment Date in the Payment Account for the payment of the
foregoing amounts.
 
SECTION 5.   Delivery and Payment for the Notes. The Trustee shall execute,
authenticate and deliver the Notes in accordance with Section 2.4 of the Base
Indenture and Section 6 below.
 
SECTION 6.   Form of Delivery of the Notes; Depository; Denominations; Transfer
Provisions.
 
(a)  The Notes shall be delivered as Registered Notes representing Book-Entry
Notes as provided in this subsection (a). For purposes of this Series
Supplement, the term “Global Notes” refers to the Restricted Global Notes, the
Temporary Regulation S Global Notes and the Permanent Regulation S Global Notes,
all as defined below.
 
(i)  Restricted Global Note. The Notes to be sold in the United States will be
issued in book-entry form and represented by one permanent global Note for each
Class in fully registered form without interest coupons (the “Restricted Global
Notes”), substantially in the form set forth as Exhibit A-1, B-1 or C-1 hereto,
as applicable, and will be sold, only in the United States (1) by the Issuer to
an institutional “accredited investor” within the meaning of Regulation D under
the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act and (2) thereafter offered and sold only (a)
to a Person that is a qualified institutional buyer (“QIB”) in a transaction
meeting the requirements of Rule 144A under the Securities Act (“Rule 144A”),
(b) outside the United States to a non-U.S. Person in a transaction in
compliance with Regulation S, (c) pursuant to a registration statement that has
been declared effective under the Securities Act (and which continues to be
effective at the time of such transfer under the Securities Act), (d) under the
exemption from the registration requirements of the Securities Act provided by
Rule 144 under the Securities Act, if available or (e) in a transaction
otherwise exempt from the registration requirements of the Securities Act and
applicable securities laws of any state of the United States and any other
jurisdiction and based on an opinion of counsel, in form and substance approved
by the Issuer or Transfer Agent, if the Issuer or the Transfer Agent and
Registrar so requests, in each such case, in compliance with the Indenture and
all applicable securities laws of any State of the United States or any other
applicable jurisdiction, subject in each of the above cases to any requirement
of law that the disposition of the seller’s property or the property of an
investment account or accounts be at all times within the seller’s or account’s
control, and shall be deposited with a custodian for, and registered in the name
of a nominee of DTC, duly executed by the Issuer and authenticated by the
Trustee as provided in the Base Indenture for credit to the accounts of the
subscribers at DTC. The initial principal amount of the Restricted Global Notes
may from time to time be increased or decreased by adjustments made on the
records of the custodian for DTC, DTC or its nominee, as the case may be, as
hereinafter provided. Interests in the Restricted Global Notes will be
exchangeable for Definitive Notes only in accordance with the provisions of
Section 2.18 of the Base Indenture.
 

--------------------------------------------------------------------------------


(ii)  Temporary Regulation S Global Note; Permanent Regulation S Global Note.
The Notes to be offered and sold to non-U.S. Persons outside of the United
States and in reliance on Regulation S under the Securities Act (“Regulation
S”), shall initially be issued in the form of one temporary global Note for each
Class in fully registered form without interest coupons (the “Temporary
Regulation S Global Notes”) substantially in the form attached hereto as Exhibit
A-2, B-2 or C-2, as applicable, which shall be deposited with a custodian for,
and registered in the name of a nominee of DTC, duly executed by the Issuer and
authenticated by the Trustee as provided in the Base Indenture, for the credit
to the subscribers’ accounts at Clearstream and Euroclear. Interests in a
Temporary Regulation S Global Note will be exchangeable, in whole or in part,
for interests in a corresponding permanent global Note in fully registered form
without interest coupons (the “Permanent Regulation S Global Notes”),
representing the Notes, substantially in the form attached hereto as Exhibit
A-3, B-3 or C-3, as applicable, in accordance with the provisions of the
applicable Temporary Regulation S Global Note and this Series Supplement. Until
the Exchange Date, interests in the Temporary Regulation S Global Notes may only
be held through Euroclear or Clearstream (as indirect participants in DTC). The
initial principal amount of the Temporary Regulation S Global Notes and the
Permanent Regulation S Global Notes may from time to time be increased or
decreased by adjustments made on the records of the custodian for DTC, DTC or
its nominee, as the case may be, as hereinafter provided. Interests in the
Permanent Regulation S Global Notes will be exchangeable for Definitive Notes
only in accordance with the provisions of Section 2.18 of the Base Indenture.
 
(b)  The Notes will be issuable in minimum denominations of $500,000.
 
(c)  The Global Notes may be transferred, in whole and not in part, only to
another nominee of DTC or to a successor of DTC or its nominee. Beneficial
interests in the Global Notes may not be exchanged for Definitive Notes except
in the limited circumstances described in Section 2.18 of the Base Indenture;
provided, however, that notwithstanding anything in the Indenture to the
contrary, Definitive Notes shall not be issued in respect of any Temporary
Regulation S Global Note unless the Restricted Period has expired and then only
with respect to beneficial interests therein as to which the Trustee has
received from Euroclear or Clearstream, as applicable, a certificate
substantially in the form of Exhibit E-2 hereto. Beneficial interests in the
Global Notes may be transferred only (i) to a Person that is a QIB in a
transaction meeting the requirements of Rule 144A and whom the transferor has
notified that it may be relying on the exemption from the registration
requirements of the Securities Act provided by Rule 144A, (ii) outside the
United States to non-U.S. Persons in a transaction in compliance with Regulation
S, (iii) pursuant to a registration statement that has been declared effective
under the Securities Act (and which continues to be effective at the time of
such transfer under the Securities Act), (iv) under the exemption from the
registration requirements of the Securities Act provided by Rule 144 under the
Securities Act, if available, or (v) in a transaction otherwise exempt from the
registration requirements of the Securities Act and applicable securities laws
of any state of the United States and any other jurisdiction and based on an
opinion of counsel, in form and substance approved by the Issuer or Transfer
Agent, if the Issuer or the Transfer Agent and Registrar so requests, in each
such case, in compliance with the Indenture and all applicable securities laws
of any State of the United States or any other applicable jurisdiction, subject
in each of the above cases to any requirement of law that the disposition of the
seller’s property or the property of an investment account or accounts be at all
times within the seller’s or account’s control. Each transferee of a beneficial
interest in a Global Note shall be deemed to have made the acknowledgments,
representations and agreements set forth in subsection (d) hereof. Any such
transfer shall also be made in accordance with the following provisions:
 

--------------------------------------------------------------------------------


(i)  Transfer of Interests Within a Global Note. Beneficial interests in a
Global Note may be transferred to Persons who take delivery thereof in the form
of a beneficial interest in the same Global Note in accordance with the transfer
restrictions set forth in the foregoing paragraph of this subsection 6(c) and
the transferee shall be deemed to have made the representations contained in
subsection 6(d). Notwithstanding the foregoing, if such transferor is relying on
an exemption from the registration requirements of the Securities Act other than
Rule 144A or Regulation S, such transferor shall provide the Issuer and the
Transfer Agent and Registrar with a certificate substantially in the form of
Exhibit E-1 and, if requested by the Issuer or the Trustee, an opinion of
counsel in form and substance acceptable to the Issuer and to the Transfer Agent
and Registrar to the effect that such transfer is in compliance with the
Securities Act.
 
(ii)  Temporary Regulation S Global Note to Permanent Regulation S Global Note.
Interests in a Temporary Regulation S Global Note will be exchanged for
interests in the corresponding Permanent Regulation S Global Note, on and after
the first day following the 40-day period (the “Restricted Period”) beginning on
the later of the commencement of the offering of the Notes or the Closing Date
on which the Trustee has received a certificate substantially in the form of
Exhibit E-2 (the “Exchange Date”). To effect such exchange the Issuer shall
execute and the Trustee shall authenticate one Permanent Regulation S Global
Note for each Class, representing the principal amount of interests in the
Temporary Regulation S Global Notes initially exchanged for interests in the
Permanent Regulation S Global Notes. Such Permanent Regulation S Global Notes
shall be deposited with a custodian for, and registered in the name of, a
nominee of DTC. Upon any exchange of interests in any Temporary Regulation S
Global Note for interests in the corresponding Permanent Regulation S Global
Note, the Transfer Agent and Registrar shall endorse such Temporary Regulation S
Global Note to reflect the reduction in the principal amount represented thereby
by the amount so exchanged and shall endorse the corresponding Permanent
Regulation S Global Note to reflect the corresponding increase in the amount
represented thereby. The Temporary Regulation S Global Notes or the Permanent
Regulation S Global Notes shall also be endorsed upon any cancellation of
principal amounts upon surrender of interests in such Notes purchased by the
Issuer or upon any repayment of the principal amount represented thereby in
respect of such Notes.
 

--------------------------------------------------------------------------------


(iii)  Restricted Global Note to Temporary Regulation S Global Note During the
Restricted Period. If, prior to the Exchange Date, a holder of a beneficial
interest in a Restricted Global Note wishes at any time to exchange its interest
in such Restricted Global Note for an interest in the corresponding Temporary
Regulation S Global Note, or to transfer its interest in such Restricted Global
Note to a non-U.S. Person, in a transaction in compliance with Regulation S who
wishes to take delivery thereof in the form of an interest in the corresponding
Temporary Regulation S Global Note, such holder may, subject to this
subsection 6(c) and the rules and procedures of DTC, exchange or cause the
exchange or transfer of such interest for an equivalent beneficial interest in
the corresponding Temporary Regulation S Global Note. Upon receipt by the
Transfer Agent and Registrar of (1) instructions given in accordance with DTC’s
procedures from an agent member directing the Transfer Agent and Registrar to
credit or cause to be credited a beneficial interest in the applicable Temporary
Regulation S Global Note in an amount equal to the beneficial interest in the
corresponding Restricted Global Note to be exchanged or transferred, (2) a
written order given in accordance with DTC’s procedures containing information
regarding the Euroclear or Clearstream account to be credited with such increase
and the name of such account, and (3) a certificate in the form of Exhibit E-3
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Notes and pursuant to and in accordance
with Regulation S, the Transfer Agent and Registrar shall instruct DTC to reduce
the applicable Restricted Global Note by the aggregate principal amount of the
beneficial interest in such Restricted Global Note to be so exchanged or
transferred and the Transfer Agent and Registrar shall instruct DTC,
concurrently with such reduction, to increase the principal amount of the
corresponding Temporary Regulation S Global Note by the aggregate principal
amount of the beneficial interest in such Restricted Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions (who shall be the agent member of
Euroclear or Clearstream, or both, as the case may be) a beneficial interest in
such Temporary Regulation S Global Note equal to the reduction in the principal
amount of such Restricted Global Note.
 
(iv)  Restricted Global Note to Permanent Regulation S Global Note After the
Exchange Date. If, after the Exchange Date, a holder of a beneficial interest in
a Restricted Global Note registered in the name of DTC or its nominee wishes at
any time to exchange its interest in such Restricted Global Note for an interest
in the corresponding Permanent Regulation S Global Note, or to transfer its
interest in such Restricted Global Note to a non-U.S. Person, in a transaction
in compliance with Regulation S, who wishes to take delivery thereof in the form
of an interest in the corresponding Permanent Regulation S Global Note, such
holder may, subject to this subsection 6(c) and the rules and procedures of DTC,
exchange or cause the exchange or transfer of such interest for an equivalent
beneficial interest in the corresponding Permanent Regulation S Global Note.
Upon receipt by the Transfer Agent and Registrar of (1) instructions given in
accordance with DTC’s procedures from an agent member directing the Transfer
Agent and Registrar to credit or cause to be credited a beneficial interest in
the applicable Permanent Regulation S Global Note in an amount equal to the
beneficial interest in the corresponding Restricted Global Note to be exchanged
or transferred, (2) a written order given in accordance with DTC’s procedures
containing information regarding the account to be credited with such increase
and (3) a certificate in the form of Exhibit E-4 attached hereto given by the
holder of such beneficial interest stating that the exchange or transfer of such
interest has been made in compliance with the transfer restrictions applicable
to the Notes and pursuant to and in accordance with Regulation S, the Transfer
Agent and Registrar shall instruct DTC to reduce the applicable Restricted
Global Note by the aggregate principal amount of the beneficial interest in such
Restricted Global Note to be so exchanged or transferred and the Transfer Agent
and Registrar shall instruct DTC, concurrently with such reduction, to increase
the principal amount of the corresponding Permanent Regulation S Global Note by
the aggregate principal amount of the beneficial interest in such Restricted
Global Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in such Permanent Regulation S Global Note equal to the
reduction in the principal amount of such Restricted Global Note.
 

--------------------------------------------------------------------------------


(v)  Temporary Regulation S Global Note to Restricted Global Note. If a holder
of a beneficial interest in a Temporary Regulation S Global Note registered in
the name of DTC or its nominee wishes at any time to exchange its interest in
such Temporary Regulation S Global Note for an interest in the corresponding
Restricted Global Note, or to transfer its interest in such Temporary Regulation
S Global Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Restricted Global Note, such holder may, subject
to this subsection 6(c) and the rules and procedures of Euroclear or Clearstream
and DTC, as the case may be, exchange or cause the exchange or transfer of such
interest for an equivalent beneficial interest in the corresponding Restricted
Global Note. Upon receipt by the Transfer Agent and Registrar of (1)
instructions from Euroclear or Clearstream or DTC, as the case maybe, directing
the Transfer Agent and Registrar to credit or cause to be credited a beneficial
interest in the applicable Restricted Global Note equal to the beneficial
interest in the corresponding Temporary Regulation S Global Note to be exchanged
or transferred, such instructions to contain information regarding the agent
member’s account with DTC to be credited with such increase, and, with respect
to an exchange or transfer of an interest in a Temporary Regulation S Global
Note after the Exchange Date, information regarding the agent member’s account
with DTC to be debited with such decrease, and (2) with respect to an exchange
or transfer of an interest in a Temporary Regulation S Global Note for an
interest in the corresponding Restricted Global Note prior to the Exchange Date,
a certificate in the form of Exhibit E-5 attached hereto given by the holder of
such beneficial interest and stating that the Person transferring such interest
in such Temporary Regulation S Global Note believes that the Person acquiring
such interest in the corresponding Restricted Global Note is a QIB and is
obtaining such beneficial interest in a transaction meeting the requirements of
Rule 144A, Euroclear or Clearstream or the Transfer Agent and Registrar, as the
case may be, shall instruct DTC to reduce the applicable Temporary Regulation S
Global Note by the aggregate principal amount of the beneficial interest in such
Temporary Regulation S Global Note to be exchanged or transferred, and the
Transfer Agent and Registrar shall instruct DTC, concurrently with such
reduction, to increase the principal amount of the corresponding Restricted
Global Note by the aggregate principal amount of the beneficial interest in such
Temporary Regulation S Global Note to be so exchanged or transferred, and to
credit or cause to be credited to the account of the Person specified in such
instructions a beneficial interest in such Restricted Global Note equal to the
reduction in the principal amount of such Temporary Regulation S Global Note.
 
(vi)  Transfers of Interests in Permanent Regulation S Global Note. The Transfer
Agent and Registrar shall register any transfer of interests in a Permanent
Regulation S Global Note in accordance with Section 2.6 of the Base Indenture to
U.S. Persons without requiring any additional certification; provided, however,
that all other transfer restrictions set forth in this Section 6 shall remain in
full force and effect and each such transferee shall be deemed to have made the
representations and warranties set forth in subsection (d) below (but excluding
the certification and opinion of counsel provisions of paragraph (1) thereof).
 

--------------------------------------------------------------------------------


(d)  Each transferee of a beneficial interest in a Global Note shall be deemed
to have represented and agreed that:
 
(1)  it either (A) (i) is a QIB, (ii) is aware that the sale to it is being made
in reliance on Rule 144A and (iii) is acquiring the Notes for its own account or
for the account of a QIB or (B) is a non-U.S. Person and is not acquiring the
Notes for the account or benefit of a U.S. Person and is purchasing the Notes in
an offshore transaction within the meaning of Regulation S or (C) is acquiring
the Notes pursuant to another exemption from the registration requirements of
the Securities Act and has furnished the Issuer and the Transfer Agent and
Registrar any required certification and/or opinion of counsel as to such
exemption in form and substance satisfactory to the Transfer Agent and
Registrar;
 
(2)  it understands and agrees that the Notes have not been and will not be
registered under the Securities Act, and that, if in the future it decides to
offer, resell, pledge or otherwise transfer such Notes, such Notes may be
offered, sold, pledged or otherwise transferred only (a) to a Person that is a
QIB in a transaction meeting the requirements of Rule 144A and whom the
transferor has notified that it may be relying on the exemption form the
registration requirements of the Securities Act provided by Rule 144A, (b)
outside the United States to a non-U.S. Person in a transaction in compliance
with Regulation S, (c) pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such transfer under the Securities Act), (d) under the exemption
from the registration requirements of the Securities Act provided by Rule 144
under the Securities Act, if available or (e) in a transaction otherwise exempt
from the registration requirements of the Securities Act and applicable
securities laws of any state of the United States and any other jurisdiction and
based on an opinion of counsel, in form and substance approved by the Issuer or
Transfer Agent, if the Issuer or the Transfer Agent and Registrar so requests,
in each such case, in compliance with the Indenture and all applicable
securities laws of any State of the United States or any other applicable
jurisdiction, subject in each of the above cases to any requirement of law that
the disposition of the seller’s property or the property of an investment
account or accounts be at all times within the seller’s or account’s control;
 

--------------------------------------------------------------------------------


(3)  if such transferee is acquiring any Notes as a fiduciary or agent for one
or more investor accounts, it has sole investment discretion with respect to
each such account, and it has full power to make the foregoing representations
and agreements with respect to each such account;
 
(4)  it understands that the following legend will be placed on the Notes unless
the Issuer determines otherwise in compliance with applicable law:
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
(5)  it acknowledges that the Notes will be evidenced by Global Notes and that
the foregoing restrictions apply to holders of beneficial interests in the Notes
as well as to Holders of the Notes;
 
(6)  it acknowledges that the Trustee, the Issuer, the initial purchasers or
placement agents for the Notes and their Affiliates and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that if any of the acknowledgments, representations or
agreements deemed to have been made by its purchase of such Notes is no longer
accurate, it will promptly notify the Issuer and the initial purchasers or
placement agents for the Notes in writing. If it is acquiring any Notes for one
or more investor accounts, it represents that it has sole investment discretion
with respect to each such account and that it has full power to make the
foregoing acknowledgments, representations and agreements on behalf of each such
account; and
 
(7)  it acknowledges that either (i) it is not acquiring the Notes (or any
interest therein) with the plan assets of an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA, a “plan” as
described in Section 4975(e)(1) of the Code, an entity deemed to hold plan
assets of any of the foregoing, or a governmental plan subject to applicable law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code or (ii) its purchase and holding of the Notes (or any interest therein)
will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code (or, in the case of a governmental plan, any
substantially similar applicable law).
 
In addition, such transferee shall be responsible for providing additional
information or certification, as shall be reasonably requested by the Trustee or
Issuer, to support the truth and accuracy of the foregoing acknowledgments,
representations and agreements, it being understood that such additional
information is not intended to create additional restrictions on the transfer of
the Notes.
 

--------------------------------------------------------------------------------


(e)  Other Transfers or Exchanges. In the event that a Global Note is exchanged
for Notes in definitive registered form without interest coupons, pursuant to
Section 2.18 of the Base Indenture, such Definitive Notes may be exchanged or
transferred for one another only in accordance with such procedures as are
substantially consistent with Section 2.18 of the Base Indenture and the
provisions of Section 6 of this Series Supplement above (including the
certification requirements intended to insure that such exchanges or transfers
comply with Rule 144A or Regulation S, as the case may be) and as may be from
time to time adopted by the Issuer and the Trustee, and such holder shall
provide the Issuer and the Transfer Agent and Registrar with a certification to
that effect (in substantially the form of Exhibit E-1 hereto) and, if requested
by the Issuer or the Trustee, an opinion of counsel in form and substance
acceptable to the Issuer and to the Transfer Agent and Registrar to the effect
that such transfer is in compliance with the Securities Act, and the transferee
of any such Note shall be deemed to have made the representations set forth in
subsection (d) above other than the representation contained in paragraph (5)
thereof.
 
SECTION 7.   Article 5 of Base Indenture. Sections 5.1, 5.2, 5.3, 5.4, 5.5, 5.6,
5.7, 5.8, 5.9 and 5.10 of the Base Indenture shall be read in their entirety as
provided in the Base Indenture. The following provisions, however, shall
constitute part of Article 5 of the Indenture solely for purposes of
Series 2006-A and shall be applicable only to the Notes (except as otherwise
provided in the following provisions or in another Series Supplement):
 
ARTICLE 5
 
ALLOCATION AND APPLICATION OF COLLECTIONS
 
SECTION 5.11. Allocations.
 
(a) Allocations of Collections. On each day any Collections are deposited in the
Collection Account, the Servicer shall, prior to the close of business on such
day, make the following deposits from the Collection Account:
 
(i) Deposit into the Principal Account all Collections received in respect of
Principal Receivables then on deposit in the Collection Account (such deposit to
be applied in accordance with the Indenture and subsection 5.15(b)); and
 
(ii) Deposit into the Finance Charge Account all Collections received in respect
of Finance Charges, Recoveries, Investment Earnings or otherwise (but not in
respect of Principal Receivables) then on deposit in the Collection Account
(such deposit to be applied in accordance with the Indenture and
subsection 5.15(a)).
 

--------------------------------------------------------------------------------


(b) Excess Funding Collections. Any Collections deposited into the Excess
Funding Account pursuant to Section 5.15 or 5.20(e) shall be held in the Excess
Funding Account and, prior to the commencement of the Rapid Amortization Period,
shall be first applied in accordance with Section 5.17 and then paid, first, to
the Servicer Letter of Credit Bank to the extent of any amounts payable thereto
by the Issuer under the reimbursement agreement for the Servicer Letter of
Credit and, second, to the Issuer, in each case, on any date (so long as the
Coverage Test remains satisfied (or will be satisfied on such date through the
use of such Collections to pay for Subsequently Purchased Receivables from one
or more Sellers) and such payment and the application thereof shall not result
in the occurrence of (1) a Pay Out Event for any Series, a Servicer Default or
an Event of Default, or (2) in the case of Permissible Uses of the type
described in clauses (ii) and (iii) of the definition thereof, an event or
occurrence, which, with the passing of time or the giving of notice thereof, or
both, would become a Pay Out Event for any Series, Servicer Default or an Event
of Default) to the extent of (and to be used solely for) Permissible Uses on
such date as determined by the Servicer; provided, however, that if an
Accumulation Period or an Amortization Period commences with respect to any
Series, any funds on deposit in the Excess Funding Account shall be first
applied in accordance with Section 5.17 and then released from the Excess
Funding Account, deposited in the Principal Account and treated as Shared
Principal Collections to the extent needed to cover principal payments due to
such Series; provided, however, that $10,000 shall remain on deposit in the
Excess Funding Account for use to pay expenses of the Issuer not prohibited by
the Transaction Documents, as determined by the Servicer.
 
SECTION 5.12. Determination of Monthly Interest. The amount of monthly interest
payable on the Notes shall be determined as of each Determination Date and shall
be an amount equal to the product of (i)(A) a fraction, the numerator of which
is the actual number of days in the related Interest Period and the denominator
of which is 360, times (B) the weighted average Note Rate in effect with respect
to the related Interest Period, and (ii) the average daily outstanding principal
balance of the Notes during such Interest Period (the “Monthly Interest”);
provided, however, that in addition to Monthly Interest, an amount equal to the
sum of (i) the amount of any unpaid Deficiency Amount, as defined below and
(ii) an amount equal to the product (such product being herein called the
“Additional Interest”) of (A) a fraction, the numerator of which is the actual
number of days in the related Interest Period and the denominator of which is
360, times (B) a rate equal to 2% per annum over the Note Rate in effect with
respect to the related Interest Period, times (C) any Deficiency Amount, as
defined below (or the portion thereof which has not theretofore been paid to
Noteholders) shall also be payable to the Noteholders. The “Deficiency Amount”
for any Determination Date shall be equal to the excess, if any, of (x) the sum
of the Monthly Interest, the Additional Interest and the Deficiency Amount as
determined pursuant to the preceding sentence for the Interest Period ended
immediately prior to the preceding Payment Date, over (y) the amount actually
paid in respect thereof on the preceding Payment Date; provided, that the
Deficiency Amount on the initial Determination Date shall be zero.
 
SECTION 5.13. Determination of Monthly Principal. The amount on deposit in the
Principal Account allocable to the repayment of principal of the Notes shall be
determined as of each Series Transfer Date (“Monthly Principal”), beginning with
the first Series Transfer Date occurring after the Controlled Amortization
Period or the Rapid Amortization Period begins, and shall be equal to the lesser
of (i) the Available Investor Principal Collections on deposit in the Principal
Account on such Series Transfer Date, (ii) the Investor Interest (after taking
into account any adjustments to be made on such Series Transfer Date pursuant to
Section 5.16) on such Series Transfer Date and (iii) during the Controlled
Amortization Period, the Controlled Distribution Amount.
 

--------------------------------------------------------------------------------


SECTION 5.14. Coverage of Required Amount.
 
(a) On or before each Series Transfer Date, the Servicer shall determine the
amount (the “Required Amount”), if any, by which an amount equal to the sum of
(i) the Monthly Interest for such Series Transfer Date, plus (ii) the Deficiency
Amount, if any, for such Series Transfer Date, plus (iii) the Additional
Interest, if any, for such Series Transfer Date, plus (iv) the Investor
Percentage of the Trustee and Back-Up Servicer Fees and Expenses for such Series
Transfer Date, plus (v) the Investor Percentage of the Servicing Fee for the
prior Monthly Period, plus (vi) any amounts described in clauses (iv) and (v)
above that were due but not paid on any prior Series Transfer Date, plus (vii)
the Aggregate Investor Default Amount, if any, for the prior Monthly Period
exceeds the Available Funds for the related Monthly Period.
 
(b) In the event that the Required Amount for such Series Transfer Date is
greater than zero, (i) the Servicer shall give written notice to the Trustee of
such positive Required Amount on or before such Series Transfer Date, and
(ii) to the extent available in each case, the Required Amount shall be paid
first from the Finance Charge Account, and second from the Excess Funding
Account on such Series Transfer Date pursuant to subsection 5.17(a).
 
SECTION 5.15. Monthly Payments. On or before each Series Transfer Date, the
Servicer shall instruct the Trustee in writing (which writing shall be
substantially in the form of the Monthly Servicer Report attached as Exhibit A
to the Servicing Agreement) to withdraw, and the Trustee, acting in accordance
with such instructions, shall withdraw on such Series Transfer Date or the
related Payment Date, as applicable, to the extent of the funds credited to the
relevant accounts, the amounts in respect of the Notes required to be withdrawn
from the Finance Charge Account, the Principal Account, the Payment Account and
the Cash Reserve Account as follows:
 
(a) An amount equal to the Available Funds deposited into the Finance Charge
Account for the related Monthly Period shall be distributed on each Series
Transfer Date in the following priority:
 
(i) first, an amount equal to the Investor Percentage of the Trustee and Back-Up
Servicer Fees and Expenses for such Series Transfer Date (plus the Investor
Percentage of any Trustee and Back-Up Servicer Fees and Expenses due but not
paid to the Trustee on any prior Series Transfer Date) shall be paid to the
Trustee and, second, an amount equal to Monthly Interest for such Series
Transfer Date, plus the amount of any Deficiency Amount for such Series Transfer
Date, plus the amount of any Additional Interest for such Series Transfer Date
shall be deposited by the Trustee into the Payment Account for distribution to
the Class A Noteholders, Class B Noteholders and Class C Noteholders (based on
the amounts payable thereto determined in accordance with the respective Note
Rates and distributed on a pari passu basis) on the related Payment Date (the
“Required Interest Distribution”);
 
(ii) an amount equal to the Investor Percentage of the Servicing Fee for such
Series Transfer Date (plus the Investor Percentage of any Servicing Fee due but
not paid to the Servicer on any prior Series Transfer Date) shall be paid to the
Servicer;
 

--------------------------------------------------------------------------------


(iii) an amount equal to the Aggregate Investor Default Amount, if any, for the
preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and deposited into the Principal Account on such Series Transfer
Date;
 
(iv) an amount equal to the excess, if any, of the Cash Reserve Account Required
Amount over the amount already on deposit in the Cash Reserve Account shall be
deposited into the Cash Reserve Account;
 
(v) to the extent the Available Issuer Interest is greater than zero (after
giving effect to all other reductions thereof on such date and the payment
pursuant to this clause (v) and the corresponding provision of each other Series
Supplement), an amount equal to the Investor Percentage of any amounts payable
to the Servicer Letter of Credit Bank by the Issuer under the reimbursement
agreement for the Servicer Letter of Credit shall be paid to the Servicer Letter
of Credit Bank;
 
(vi) to the extent the Available Issuer Interest is greater than zero (after
giving effect to all other reductions thereof on such date and the payment
pursuant to this clause (vi) and the corresponding provision of each other
Series Supplement), an amount equal to the Investor Percentage of any
unreimbursed expenses of the Trustee shall be paid to the Trustee; and
 
(vii) the balance, if any, shall constitute Excess Spread and shall be allocated
and distributed as set forth in Section 5.17.
 
(b) During the Revolving Period (unless the next Business Day after such Series
Transfer Date is the Scheduled Pay Out Commencement Date), an amount equal to
the Available Investor Principal Collections deposited into the Principal
Account for the related Monthly Period shall be distributed on each Series
Transfer Date in the following priority:
 
(i) an amount, not in excess of the Principal Reallocation Amount, to pay or
deposit any amounts described in clauses (a)(i), (ii), (iv), (v) and (vi) above
(in such order) that remain unpaid or undeposited after giving effect to the
application of funds, pursuant to clause (a) above;
 
(ii) an amount equal to the lesser of (A) the product of (1) a fraction, the
numerator of which is equal to the Available Investor Principal Collections
remaining after the application specified in paragraph 5.15(b)(i) above and the
denominator of which is equal to the sum of the portion of the “Available
Investor Principal Collections” for each Series that are available for sharing
as specified in the related Series Supplement and (2) the Cumulative Series
Principal Shortfall, if any, and (B) Available Investor Principal Collections
remaining after the application specified in paragraph 5.15(b)(i) above, shall
remain in the Principal Account to be treated as Shared Principal Collections
and applied to Series other than this Series 2006-A; and
 
(iii) the balance, if any, shall be deposited into the Excess Funding Account.
 
(c) (A) During the Controlled Amortization Period (or if the next Business Day
after such Series Transfer Date is the Scheduled Pay Out Commencement Date), an
amount equal to the Available Investor Principal Collections deposited into the
Principal Account for the related Monthly Period shall be distributed on each
Series Transfer Date in the following priority:
 

--------------------------------------------------------------------------------


(i) an amount equal to the Monthly Principal for such Series Transfer Date shall
be deposited into the Payment Account;
 
(ii) an amount, not in excess of the Principal Reallocation Amount, to pay or
deposit any amounts described in clauses(a)(i), (ii), (iv) and (v) above (in
such order) that remain unpaid or undeposited after giving effect to the
application of funds, pursuant to clause (a) above;
 
(iii) an amount equal to the lesser of (A) the product of (1) a fraction, the
numerator of which is equal to the Available Investor Principal Collections
remaining after the application specified in paragraphs 5.15(c)(A)(i) and (ii)
above and the denominator of which is equal to the sum of the “Available
Investor Principal Collections” for each Series that are available for sharing
as specified in the related Series Supplement and (2) the Cumulative Series
Principal Shortfall, if any, and (B) the Available Investor Principal
Collections remaining after the application specified in paragraphs
5.15(c)(A)(i) and (ii) above, shall remain in the Principal Account to be
treated as Shared Principal Collections and applied to Series other than this
Series 2006-A; and
 
(iv) the balance, if any, shall be deposited into the Excess Funding Account.
 
(B) During the Rapid Amortization Period, an amount equal to the Available
Investor Principal Collections deposited into the Principal Account for the
related Monthly Period shall be distributed on each Series Transfer Date in the
following priority:
 
(i) an amount equal to the Monthly Principal for such Series Transfer Date shall
be deposited into the Payment Account;
 
(ii) an amount, not in excess of the Principal Reallocation Amount, to pay or
deposit any amounts described in clauses(a)(i), (ii), (iv) and (v) above (in
such order) that remain unpaid or undeposited after giving effect to the
application of funds, pursuant to clause (a) above;
 
(iii) an amount equal to the lesser of (A) the product of (1) a fraction, the
numerator of which is equal to the Available Investor Principal Collections
remaining after the application specified in paragraphs 5.15(c)(B)(i) and (ii)
above and the denominator of which is equal to the sum of the “Available
Investor Principal Collections” for each Series that are available for sharing
as specified in the related Series Supplement and (2) the Cumulative Series
Principal Shortfall, if any, and (B) the Available Investor Principal
Collections remaining after the application specified in paragraphs
5.15(c)(B)(i) and (ii) above, shall remain in the Principal Account to be
treated as Shared Principal Collections and applied to Series other than this
Series 2006-A; and
 

--------------------------------------------------------------------------------


(iv) the balance, if any, shall be deposited into the Excess Funding Account.
 
(d) On each Payment Date, the Trustee, acting in accordance with instructions
from the Servicer, shall pay to the Noteholders (based on the amounts payable
thereto determined in accordance with the respective Note Rates and distributed
on a pari passu basis) the amount deposited into the Payment Account pursuant to
paragraph 5.15(a)(i) (including, without limitation, indirectly pursuant to
paragraphs 5.15(b)(i) and (c)(ii) above) on the immediately preceding Series
Transfer Date.
 
(e) On the first Payment Date occurring after the Controlled Amortization Period
or the Rapid Amortization Period begins, and on each Payment Date thereafter,
the Trustee, acting in accordance with instructions from the Servicer, shall pay
the amount deposited into the Payment Account pursuant to paragraph 5.15(c) on
the immediately preceding Series Transfer Date to the following Persons or
accounts (as the case may be) in the following priority:
 
(i) to the Class A Noteholders, an amount equal to the least of (A) the Monthly
Principal, (B) the Class A Note Principal and (C) during the Controlled
Amortization Period, the Class A Controlled Distribution Amount (the “Required
Class A Principal Distribution”);
 
(ii) to the Class B Noteholders, an amount equal to the least of (A) the Monthly
Principal minus the amount distributed pursuant to clause (i) above, (B) the
Class B Note Principal and (C) during the Controlled Amortization Period, the
Class B Controlled Distribution Amount (the “Required Class B Principal
Distribution”);
 
(iii) to the Class C Noteholders, an amount equal to the least of (A) the
Monthly Principal minus the amount distributed pursuant to clauses (i) and (ii)
above, (B) the Class C Note Principal and (C) during the Controlled Amortization
Period, the Class C Controlled Distribution Amount (the “Required Class C
Principal Distribution”);
 
(iv) to the Noteholders, any other amounts (including, without limitation,
accrued and unpaid interest) payable thereto pursuant to any Transaction
Document;
 
(v) to the extent the Available Issuer Interest is greater than zero (after
giving effect to all other reductions thereof on such date and the payment
pursuant to this clause (v) and the corresponding provision of each other Series
Supplement), to the Trustee to pay unreimbursed expenses of the Trustee; and
 
(vi) the balance, if any, shall be deposited into the Excess Funding Account.
 
(f) On any Redemption Date, the amounts required to be on deposit in the Payment
Account pursuant to Section 4, shall be paid to the following Persons:
 
(i) to the Class A Noteholders, the Class A Note Principal;
 
(ii) to the Class B Noteholders, the Class B Note Principal;
 
(iii) to the Class C Noteholders, the Class C Note Principal; and
 

--------------------------------------------------------------------------------


(iv) to the Noteholders, any other amounts (including, without limitation,
accrued and unpaid interest) payable thereto pursuant to the Note Purchase
Agreement.
 
(g) On each Payment Date, the Trustee, acting in accordance with instructions
from the Servicer, shall pay the amount on deposit in the Cash Reserve Account
to the following Persons in the following priority:
 
(i) to the Noteholders (based on the amounts payable thereto determined in
accordance with the respective Note Rates and distributed on a pari passu
basis), an amount equal to the excess, if any, of (A) the Required Interest
Distributions over (B) the amount distributed thereto pursuant to subsection
5.15(d) ;
 
(ii) if such Payment Date is the Legal Final Payment Date, to the Class A
Noteholders, an amount equal to the excess, if any, of (A) the Class A Note
Principal over (B) the amount distributed thereto pursuant to paragraph
5.15(e)(i);
 
(iii) if such Payment Date is the Legal Final Payment Date, to the Class B
Noteholders, an amount equal to the excess, if any, of (A) the Class B Note
Principal over (B) the amount distributed thereto pursuant to paragraph
5.15(e)(ii); and
 
(iv) if such Payment Date is the Legal Final Payment Date, to the Class C
Noteholders, am amount equal to the excess, if any, of (A) the Class C Note
Principal over (B) the amount distributed thereto pursuant to paragraph
5.15(e)(iii).
 
SECTION 5.16. Investor Charge-Offs.
 
(a) On or before each Series Transfer Date, the Servicer shall calculate the
Aggregate Investor Default Amount. If, on any Series Transfer Date, the
Aggregate Investor Default Amount exceeds the aggregate amount to be distributed
with respect thereto for the relevant Monthly Period pursuant to
subsection 5.15(a)(iii) and Section 5.17(a), the Investor Interest shall be
reduced by the amount of such excess, but only to the extent such excess exceeds
the Investor Percentage (determined with regard to only (and only to the extent
of) those Series with respect to which the “Investor Interest” is being so
reduced with respect to Defaulted Receivables during such Monthly Period) of the
Available Issuer Interest (such reduction, an “Investor Charge-Off”). The
Investor Interest shall thereafter be reimbursed on any Series Transfer Date by
the amount of Excess Spread and funds on deposit in the Excess Funding Account
allocated and available for such purpose pursuant to subsection 5.17(b).
 
(b) Except as otherwise expressly provided herein, if losses and investment
expenses attributable to the investment of amounts on deposit in any Trust
Account or any Series Account exceed interest and investment earnings in respect
of such amounts during any Monthly Period, the net losses and expenses shall be
allocated first to the Issuer Interest and second between the “Investor
Interests” of all outstanding Series, in the same proportion that losses in
respect of Principal Receivables are so allocated for such Monthly Period.
 
SECTION 5.17. Allocation of Excess Amounts. On or before each Series Transfer
Date, the Trustee, acting pursuant to the Servicer’s instructions, shall apply
Excess Spread in the Finance Charge Account and to the extent necessary (to
cover amounts described in clauses (a) and (b) below) transfer funds from the
Excess Funding Account (after giving effect to the deposits to be made therein
on such date) to the Finance Charge Account in order to make the following
distributions on each Series Transfer Date (in the following order of priority)
for the related Monthly Period:
 

--------------------------------------------------------------------------------


(a) an amount equal to the Required Amount, if any, with respect to such Series
Transfer Date will be used to fund such Required Amount and be applied in
accordance with, and in the priority set forth in, subsection 5.15(a);
 
(b) an amount equal to the aggregate amount by which the Investor Interest has
been reduced on previous Series Transfer Dates (but has not been reimbursed) for
reasons other than a reduction of the Required Reserve Amount and/or the payment
of principal to the Noteholders will be treated as a portion of Investor
Principal Collections and deposited into the Principal Account on such Series
Transfer Date; and
 
(c) any remaining Excess Spread shall be treated as a portion of Investor
Principal Collections and deposited into the Principal Account on such Series
Transfer Date.
 
To the extent that there are insufficient funds in the Excess Funding Account to
make all payments required under subsections 5.17(a) and (b) above and under the
corresponding provisions for each other Series, the amount on deposit in the
Excess Funding Account shall be allocated to each Series on a pro rata basis
(based on the “Investor Interest” of each such Series).
 
SECTION 5.18. Servicer’s Failure to Make a Deposit or Payment. If the Servicer
fails to make, or give instructions to make, any payment, deposit or withdrawal
(other than as required by subsection 12.4(a) and Section 12.1) required to be
made or given by the Servicer at the time specified in the Base Indenture or
this Series Supplement (including applicable grace periods), the Trustee shall
make such payment, deposit or withdrawal from the applicable account without
instruction from the Servicer. The Trustee shall be required to make any such
payment, deposit or withdrawal hereunder only to the extent that the Trustee has
sufficient information to allow it to determine the amount thereof. The Servicer
shall, upon request of the Trustee, promptly provide the Trustee with all
information necessary to allow the Trustee to make such payment, deposit or
withdrawal. Such funds or the proceeds of such withdrawal shall be applied by
the Trustee in the manner in which such payment or deposit should have been made
by the Servicer.
 
SECTION 5.19. Shared Principal Collections.
 
(a) The portion of Shared Principal Collections allocable to Series 2006-A on
deposit in the Principal Account on any Series Transfer Date shall be treated
and applied as an Available Investor Principal Collection pursuant to
Section 5.15.
 
(b) “Shared Principal Collections allocable to Series 2006-A” on any Series
Transfer Date means an amount equal to the Series Principal Shortfall, if any,
with respect to Series 2006-A on such Series Transfer Date; provided, however,
that if the aggregate amount of Shared Principal Collections for all Series for
such Series Transfer Date is less than the Cumulative Series Principal Shortfall
for such Series Transfer Date, then “Shared Principal Collections allocable to
Series 2006-A” on such Series Transfer Date shall equal the product of (i)
Shared Principal Collections for all Series for such Series Transfer Date and
(ii) a fraction, the numerator of which is the Series Principal Shortfall with
respect to Series 2006-A and the denominator of which shall be the aggregate
amount of “Cumulative Series Principal Shortfall” for all Series for such Series
Transfer Date.
 

--------------------------------------------------------------------------------


(c) Solely for the purpose of determining the amount of Available Investor
Principal Collections to be treated as Shared Principal Collections on any
Series Transfer Date allocable to other Series, on each Determination Date, the
Servicer shall determine the Required Amount and Excess Spread as of such
Determination Date for the following Series Transfer Date.
 
SECTION 5.20. Cash Reserve Account.
 
(a) The Servicer has established and maintained and shall continue to maintain,
with a Qualified Institution, in the name of the Trustee, on behalf of the
Issuer, for the benefit of the Secured Parties in Series 2006-A, a segregated
trust account (the “Cash Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of such
Secured Parties. The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Cash Reserve Account and in all
proceeds thereof. The Cash Reserve Account shall be under the sole dominion and
control of the Trustee for the benefit of the Secured Parties in Series 2006-A,
and the Trustee shall be the entitlement holder of the Cash Reserve Account. If
at any time the institution holding the Cash Reserve Account ceases to be a
Qualified Institution, the Trustee shall notify the Rating Agency and within 10
Business Days establish a new Cash Reserve Account meeting the conditions
specified above with a Qualified Institution, and shall transfer any cash or any
investments to such new Cash Reserve Account. The Trustee, at the direction of
the Servicer, shall (i) make withdrawals from the Cash Reserve Account from time
to time in accordance with subsection 5.15(g) and (ii) make deposits into the
Cash Reserve Account as specified in paragraph 5.15(a)(iv).
 
(b) Funds on deposit in the Cash Reserve Account shall be invested by the
Trustee (at the Servicer’s written direction) in Permitted Investments. Funds on
deposit in the Cash Reserve Account on any Payment Date, after giving effect to
any withdrawals that day, shall be invested in Permitted Investments that will
mature so that such funds will be available for withdrawal on or before the next
Payment Date. The Trustee shall:
 
(i) hold each Permitted Investment (other than such as are described in clause
(c) of the definition thereof) that constitutes investment property through a
securities intermediary, which securities intermediary shall (I) agree that such
investment property shall at all times be credited to a securities account of
which the Trustee is the entitlement holder, (II) comply with entitlement orders
originated by the Trustee without the further consent of any other person or
entity, (III) agree that all property credited to such securities account shall
be treated as a financial asset, (IV) waive any lien on, security interest in,
or right of set-off with respect to any property credited to such securities
account, and (V) agree that its jurisdiction for purposes of Section 8-110 and
Section 9-305(a)(3) of the UCC shall be New York, and that such agreement shall
be governed by the laws of the State of New York; and
 

--------------------------------------------------------------------------------


(ii) maintain for the benefit of the Secured Parties relating to Series 2006-A,
possession or control of each other Permitted Investment (including any
negotiable instruments, if any, evidencing such Permitted Investments) not
described in clause (i) above (other than such as are described in clause (c) of
the definition thereof); provided, however, that no Permitted Investment shall
be disposed of prior to its maturity date if such disposition would result in a
loss. Terms used in clause (i) above that are defined in the New York UCC and
not otherwise defined herein shall have the meaning set forth in the New York
UCC.
 
(c) All interest and earnings (net of losses and investment expenses) accrued on
funds on deposit in the Cash Reserve Account shall be treated as Investment
Earnings.
 
(d)  On the Closing Date, the Trustee, on behalf of the Issuer, shall deposit
$8,000,000 into the Cash Reserve Account from the net proceeds of the sale of
the Notes.
 
(e) Amounts on deposit in the Cash Reserve Account on any Payment Date (after
giving effect to distributions therefrom pursuant to Section 5.15(g)) in excess
of the Cash Reserve Account Required Amount shall be deposited by the Trustee,
at the direction of the Servicer, into the Excess Funding Account.
 
SECTION 5.21. Excess Funding Account.
 
(a) The Servicer has established and maintained and shall continue to maintain,
with a Qualified Institution, in the name of the Trustee, on behalf of the
Issuer, for the benefit of the Secured Parties, a segregated trust account (the
“Excess Funding Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of such Secured Parties. The
Trustee shall possess all right, title and interest in all funds on deposit from
time to time in the Excess Funding Account and in all proceeds thereof. The
Excess Funding Account shall be under the sole dominion and control of the
Trustee for the benefit of the Secured Parties, and the Trustee shall be the
entitlement holder of the Excess Funding Account. If at any time the institution
holding the Excess Funding Account ceases to be a Qualified Institution, the
Trustee shall notify the Rating Agency and within ten (10) Business Days
establish a new Excess Funding Account meeting the conditions specified above
with a Qualified Institution, and shall transfer any cash or any investments to
such new Excess Funding Account. The Trustee, at the direction of the Servicer,
shall (i) make withdrawals from the Excess Funding Account from time to time for
the purposes set forth in subsection 5.11(b) and any comparable provision of any
other Series Supplement and (ii) make deposits into the Excess Funding Account
as specified in subsections 5.11(b) and 5.20(e) and any comparable provision of
any other Series Supplement.
 
(b) Funds on deposit in the Excess Funding Account shall be invested by the
Trustee (at the Servicer’s written discretion) in Permitted Investments. Funds
on deposit in the Excess Funding Account on any Series Transfer Date, after
giving effect to any withdrawals that day, shall be invested in Permitted
Investments that will mature so that such funds will be available for withdrawal
on or before the next Series Transfer Date. The Trustee shall:
 

--------------------------------------------------------------------------------


(i) hold each Permitted Investment (other than such as are described in clause
(c) of the definition thereof) that constitutes investment property through a
securities intermediary, which securities intermediary shall (I) agree that such
investment property shall at all times be credited to a securities account of
which the Trustee is the entitlement holder, (II) comply with entitlement orders
originated by the Trustee without the further consent of any other person or
entity, (III) agree that all property credited to such securities account shall
be treated as a financial asset, (IV) waive any lien on, security interest in,
or right of set-off with respect to any property credited to such securities
account, and (V) agree that its jurisdiction for purposes of Sections 8-110 and
Section 9-305(a)(3) of the UCC shall be New York, and that such agreement shall
be governed by the laws of the State of New York; and
 
(ii) maintain for the benefit of the Secured Parties, possession or control of
each other Permitted Investment (including any negotiable instruments, if any,
evidencing such Permitted Investments) not described in clause (i) above (other
than such as are described in clause (c) of the definition thereof); provided
that no Permitted Investment shall be disposed of prior to its maturity date if
such disposition would result in a loss. Terms used in clause (i) above that are
defined in the New York UCC and not otherwise defined herein shall have the
meaning set forth in the New York UCC.
 
(c) All interest and earnings (net of losses and investment expenses) accrued on
funds on deposit in the Excess Funding Account to the extent allocable to this
Series shall be treated as Collections, deposited into the Finance Charge
Account and applied in accordance with the Indenture.
 
SECTION 8.   Article 6 of the Base Indenture. Article 6 of the Base Indenture
shall read in its entirety as follows and shall be applicable only to the
Noteholders:
 
ARTICLE 6
 
DISTRIBUTIONS AND REPORTS
 
SECTION 6.1. Distributions.
 
(a) On each Payment Date, the Trustee shall distribute (in accordance with the
Monthly Servicer Report delivered by the Servicer on or before the related
Series Transfer Date pursuant to subsection 2.09(a) of the Servicing Agreement)
to each Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 12.5 respecting a final distribution), such
Noteholder’s pro rata share (based on the aggregate Investor Interests
represented by the Notes held by such Noteholder) of the amounts on deposit in
the Payment Account that are payable to the Noteholders pursuant to Section 5.15
by wire transfer to an account designated by such Noteholders, except that, with
respect to Notes registered in the name of the nominee of a Clearing Agency,
such distribution shall be made in immediately available funds.
 
(b) Notwithstanding anything to the contrary contained in the Base Indenture or
this Series Supplement, if the amount distributable in respect of principal on
the Notes on any Payment Date is less than one dollar, then no such distribution
of principal need be made on such Payment Date.
 

--------------------------------------------------------------------------------


SECTION 6.2. Monthly Noteholders’ Statement.
 
(a) On or before each Payment Date, the Trustee shall forward to each
Noteholder, with respect to each Noteholder’s interest and to the Rating Agency
and each Notice Person a statement substantially in the form of Exhibit D hereto
prepared by the Servicer and delivered to the Trustee on the preceding
Determination Date and setting forth, among other things, the following
information:
 
(i) the total amount distributed to Class A Noteholders, Class B Noteholders and
Class C Noteholders;
 
(ii) the amount of such distribution allocable to Monthly Principal;
 
(iii) the amount of such distribution allocable to Trustee and Back-Up Servicer
Fees and Expenses, Monthly Interest, Deficiency Amounts and Additional Interest,
respectively;
 
(iv) the amount of Collections of Principal Receivables received during the
related Monthly Period and allocated in respect of the Notes;
 
(v) the amount of Recoveries, premium refunds and Collections of Finance Charges
received during the related Monthly Period and allocated in respect of the
Notes;
 
(vi) the aggregate Outstanding Principal Balance of the Receivables, the Issuer
Interest, the Investor Interest, the Floating Investor Percentage and the Fixed
Investor Percentage as of the end of the preceding Monthly Period;
 
(vii) the aggregate Outstanding Principal Balance of Receivables, including
earned and unearned Finance Charges, but excluding bankrupt accounts and
accounts in repossession, which were 1-30 days, 31-60 days, 61-90 days, 91-120
days, 121-180 days and more than 180 days delinquent, respectively, as of the
end of the preceding Monthly Period;
 
(viii) the Net Portfolio Yield, Gross Loss Rate and the Aggregate Investor
Default Amount as of the end of the preceding Monthly Period;
 
(ix) the aggregate amount of Investor Charge-Offs and other reductions in the
absence of principal distributions on the Investor Interests for such Series
Transfer Date;
 
(x) the aggregate amount of Investor Charge-Offs and other reductions in the
absence of principal distributions on the Investor Interests deemed to have been
reimbursed on such Series Transfer Date;
 
(xi) the Class A Note Principal, the Class B Note Principal and the Class C Note
Principal, as of the end of the day on the Payment Date;
 

--------------------------------------------------------------------------------


(xii) the average daily balance of the Class A Notes, Class B Notes and Class C
Notes for the related Interest Period;
 
(xiii) the amount of the Servicing Fee and the Investor Percentage of the
Servicing Fee for such Series Transfer Date;
 
(xiv) the Note Rate for each of the Class A Notes, the Class B Notes and the
Class C Notes for the Interest Period ending on the day before such Payment
Date;
 
(xv) the amount of Available Funds on deposit in the Finance Charge Account on
the related Series Transfer Date;
 
(xvi) the date on which the Rapid Amortization Period commenced, if applicable;
 
(xvii) the Cash Option Amount, if any;
 
(xviii) the Minimum Issuer Interest, Available Issuer Interest and Aggregate Net
Investor Charge-Offs, if any, as of the end of the preceding Monthly Period;
 
(xix) the aggregate Outstanding Principal Balance of all Receivables the final
maturity date of which has been extended by up to six months, more than six
months to twelve months and more than twelve months, respectively, as of the end
of the preceding Monthly Period;
 
(xx) the aggregate amount of reductions of the Outstanding Principal Balance of
the Receivables as a result of cancellations of service maintenance contracts
and credit insurance during the related Monthly Period; and
 
(xxi) the aggregate Outstanding Principal Balance of all Receivables any Obligor
of which is an Opportunity Customer as of the end of the preceding Monthly
Period.
 
(b) Annual Noteholders’ Tax Statement. To the extent required by the Code, on or
before January 31 of each calendar year, beginning with the calendar year 2003,
the Trustee shall distribute to each Person who at any time during the preceding
calendar year was a Noteholder, a statement prepared by the Trustee containing
the information required to be contained in the regular monthly report to
Noteholders, as set forth in subclauses (i), (ii) and (iii) above, aggregated
for such calendar year or the applicable portion thereof during which such
Person was a Noteholder, together with such other customary information
(consistent with the treatment of the Notes as debt). Such obligations of the
Trustee shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Trustee pursuant to any
requirements of the Code as from time to time in effect.
 
SECTION 9.   Series 2006-A Pay Out Events. If any one of the following events (a
“Series 2006-A Pay Out Event”) shall occur with respect to the Notes:
 

--------------------------------------------------------------------------------


(a)  failure on the part of the Issuer (i) to pay any amount described in
clauses (i)-(vi) of the definition of Required Amount or to make any payment or
deposit required by the terms of this Series Supplement, the Note Purchase
Agreement or any other Transaction Document, on or before the date two (2)
Business Days after the date on which such payment or deposit is required to be
made herein or therein (or, in the case of a deposit to be made with respect to
any Monthly Period, by the related Payment Date), or (ii) duly to observe or
perform in any respect any other covenants or agreements of the Issuer set forth
in this Series Supplement, the Note Purchase Agreement or any other Transaction
Document which failure, solely in the case of this clause (ii), continues
unremedied for a period of thirty (30) Business Days after the Issuer has
knowledge thereof, or after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Issuer by the
Servicer or any Noteholder; provided, however, that a Series 2006-A Pay Out
Event pursuant to this Section 9(a) shall not be deemed to have occurred
hereunder if such Series 2006-A Pay Out Event is the result of a breach of a
representation, warranty, statement or certificate with respect to any
Receivable, and the Servicer has received a Deemed Collection in connection
therewith, in an amount equal to the Outstanding Principal Balance of such
Receivable and all accrued and unpaid interest thereon for application in
accordance with Article 5 of the Base Indenture as modified by this Series
Supplement;
 
(b)  any representation or warranty made by the Issuer in this Series
Supplement, the Note Purchase Agreement or any other Transaction Document or any
information delivered by the Issuer pursuant thereto shall prove to have been
incorrect in any respect when made or when delivered which, solely to the extent
such incorrect representation or warranty may be cured without any actual or
potential detriment to any Secured Party, continues unremedied for a period of
thirty (30) Business Days after the date on which the Issuer has knowledge
thereof or on which written notice thereof, requiring the same to be remedied,
shall have been given to the Issuer by the Servicer or any Noteholder; provided,
however, that a Series 2006-A Pay Out Event pursuant to this Section 9(b) shall
not be deemed to have occurred hereunder if such Series 2006-A Pay Out Event is
the result of a breach of a representation, warranty, statement or certificate
with respect to any Receivable, and the Servicer has received a Deemed
Collection in connection therewith, in an amount equal to the Outstanding
Principal Balance of such Receivable and all accrued and unpaid interest thereon
for application in accordance with Article 5 of the Base Indenture as modified
by this Series Supplement;
 
(c)  the Issuer, any Seller or CAI shall become the subject of any Event of
Bankruptcy or voluntarily suspend payment of its obligations; or the Issuer
shall become unable for any reason (other than by reason of a determination by
one or more Sellers not to sell receivables to the Issuer pursuant to the
Purchase Agreement) to pledge Receivables to the Trustee in accordance with the
provisions of the Indenture;
 
(d)  the Issuer, any Seller or CAI shall become an “investment company” within
the meaning of the Investment Company Act of 1940, as amended;
 
(e)  any Servicer Default (other than a Servicer Default specified in clause
(e), (h), (i) or (j) of Section 2.04 of the Servicing Agreement) shall occur, or
a Servicer Default specified in clause (e), (h), (i) or (j) of Section 2.04 of
the Servicing Agreement shall occur and not be cured within ten (10) days after
the earlier of discovery by the Servicer or the date on which written notice of
such Servicer Default, requiring the same to be remedied, shall have been given
to the Servicer by the Issuer or any Noteholder;
 

--------------------------------------------------------------------------------


(f)  on the close of the Issuer’s business on the last day of any Monthly
Period, the Net Portfolio Yield averaged over any three consecutive Monthly
Periods is less than 2.00%;
 
(g)  an Event of Default;
 
(h)  on any date of determination, the Gross Loss Rate shall be equal to or
exceed 10.0% on a rolling three-month average basis;
 
(i)  a “Pay Out Event” occurs under any other Series (unless such Pay Out Event
is solely as a result of an “Enhancement Provider Default” under such other
Series or the downgrade of the rating of the “Enhancement Provider” of such
other Series) resulting in the commencement of a “Rapid Amortization Period” for
such other Series;
 
(j)  at any time CAI is the Servicer, any event of default (not cured or waived
within ten (10) Business Days) under (A) the Retailer Credit Agreement, (B) any
inventory financing agreement between any lender and the Servicer, the Parent or
any Seller, or (C) any indenture, credit or loan agreement or other agreement or
instrument of any kind pursuant to which Indebtedness of the Servicer, the
Parent or any Seller in an aggregate principal amount in excess of $1,000,000 is
outstanding or by which the same is evidenced, shall have occurred and be
continuing;
 
(k)  the Trustee shall, for any reason, fail or cease to have a valid and
perfected first priority security interest in the Receivables and Related
Security, and any other Issuer assets in the Trust Estate free and clear of any
Adverse Claims (and, solely with respect to the Collections and proceeds with
respect to the foregoing or other proceeds of any item of collateral described
above, to the extent provided in Section 9-315 of the UCC);
 
(l)  the Coverage Test is not satisfied or the Required Reserve Amount cannot
increase as a result of the limitation in the second proviso in the definition
thereof and in either case such condition continues unremedied for three (3)
Business Days;
 
(m)  the imposition of (i) non de-minimis tax liens against the Issuer, (ii) tax
liens against any Seller unless such lien would not have a Material Adverse
Effect and has been released within thirty (30) days of the earlier of (a) the
date such Seller has knowledge of the imposition of such tax lien or (b) the
date on which such Seller receives notice of the imposition of such tax lien,
and (iii) ERISA liens against the Issuer or any Seller;
 
(n)  there shall have occurred a Change in Control;
 
(o)  the Servicer shall become unable for any reason to transfer the Collections
on, or other proceeds of, Receivables to the Issuer in accordance with the
provisions of this Series Supplement;
 
(p)  the occurrence and continuation of a Purchase Termination Event under and
as defined in the Purchase Agreement; or
 

--------------------------------------------------------------------------------


(q)  the failure of the Issuer to pay when due any amount due with respect to
any Indebtedness to which it is a party (other than Issuer Obligations);
 
then, (i) in the case of any event described in subparagraph (a), (b), (e), (h),
(j), (k), (l), (m), (n), (p) or (q) after the applicable grace period, if any,
set forth in such subparagraphs, Holders of Notes (voting together without
regard to class) representing at least 51% of the aggregate Note Principal of
all Notes by written notice to the Trustee, the Issuer and the Servicer may
declare that the Rapid Pay Out Commencement Date has occurred as of the date of
such notice and (ii) in the case of an event described in subparagraphs (c),
(d), (f), (g), (i) or (o) or, three (3) Business Days following the occurrence
and continuation of an event described in subparagraph (l), the Rapid Pay Out
Commencement Date shall occur without any notice or other action on the part of
any party hereto immediately upon the occurrence of such event.
 
Notwithstanding anything to the contrary in the Base Indenture, no Series 2006-A
Pay Out Event may be amended, waived or deleted, and no new Series 2006-A Series
Pay Out Event may be added, without the prior consent of the Required Persons
for Series 2006-A.
 
SECTION 10.   Article 7 of the Base Indenture. Article 7 of the Base Indenture
shall read in its entirety as follows:
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
SECTION 7.1. Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Trustee and each of the Secured Parties that:
 
(a) Organization and Good Standing, etc. The Issuer has been duly organized and
is validly existing and in good standing under the laws of the state of Texas,
with power and authority to own its properties and to conduct its respective
businesses as such properties are presently owned and such business is presently
conducted. The Issuer is not organized under the laws of any other jurisdiction
or governmental authority. The Issuer is duly licensed or qualified to do
business as a foreign entity in good standing in the jurisdiction where its
principal place of business and chief executive office is located and in each
other jurisdiction in which the failure to be so licensed or qualified would be
reasonably likely to have a Material Adverse Effect.
 
(b) Power and Authority; Due Authorization. The Issuer has (a) all necessary
power, authority and legal right to (i) execute, deliver and perform its
obligations under this Indenture and each of the other Transaction Documents to
which it is a party and (b) duly authorized, by all necessary action, the
execution, delivery and performance of this Indenture and the other Transaction
Documents to which it is a party and the borrowing, and the granting of security
therefor, on the terms and conditions provided herein.
 
(c) No Violation. The consummation of the transactions contemplated by this
Indenture and the other Transaction Documents and the fulfillment of the terms
hereof will not (a) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, (i) the organizational documents of the Issuer or (ii) any
indenture, loan agreement, pooling and servicing agreement, receivables purchase
agreement, mortgage, deed of trust, or other agreement or instrument to which
the Issuer is a party or by which it or its properties is bound, (b) result in
or require the creation or imposition of any Adverse Claim upon its properties
pursuant to the terms of any such indenture, loan agreement, pooling and
servicing agreement, receivables purchase agreement, mortgage, deed of trust, or
other agreement or instrument, other than pursuant to the terms of the
Transaction Documents, or (c) violate any law or any order, rule, or regulation
applicable to the Issuer or of any court or of any federal, state or foreign
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Issuer or any of its respective properties.
 

--------------------------------------------------------------------------------


(d) Validity and Binding Nature. This Indenture is, and the other Transaction
Documents to which it is a party when duly executed and delivered by the Issuer
and the other parties thereto will be, the legal, valid and binding obligation
of the Issuer enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.
 
(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body
required for the due execution, delivery or performance by the Issuer of any
Transaction Document to which it is a party remains unobtained or unfiled,
except for the filing of the UCC financing statements referred to in
Section 15.4.
 
(f) [Reserved].
 
(g) Margin Regulations. The Issuer is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
with respect to the sale of the Notes, directly or indirectly, will be used for
a purpose that violates, or would be inconsistent with, Regulations T, U and X
promulgated by the Federal Reserve Board from time to time.
 
(h) Perfection. (i) Immediately preceding the Closing Date and the date of each
recomputation of the Investor Interest, the Issuer shall be the owner of all of
the Receivables and Related Security and Collections and proceeds with respect
thereto, free and clear of all Adverse Claims. On or prior to the Initial
Closing Date and the date of each recomputation of the Investor Interest, all
financing statements and other documents required to be recorded or filed in
order to perfect and protect the assets of the Trust Estate against all
creditors (other than Secured Parties) of, and purchasers (other than Secured
Parties) from, the Issuer, each Seller and the Initial Seller will have been
duly filed in each filing office necessary for such purpose, and all filing fees
and taxes, if any, payable in connection with such filings shall have been paid
in full;
 
(ii) the Indenture constitutes a valid grant of a security interest to the
Trustee for the benefit of the Purchasers and the other Secured Parties in all
right, title and interest of the Issuer in the Receivables, the Related Security
and Collections and proceeds with respect thereto and all other assets of the
Trust Estate, now existing or hereafter created or acquired. Accordingly, to the
extent the UCC applies with respect to the perfection of such security interest,
upon the filing of any financing statements described in Article 8 of the
Indenture, and, solely with respect to the Related Security, to the extent
required for perfection under the relevant UCC, the delivery of possession of
all instruments, if any, included in such Related Security to the Servicer), the
Trustee shall have a first priority perfected security interest in such property
and the proceeds thereof (to the extent provided in Section 9-315), subject to
Permitted Encumbrances and, to the extent the UCC does not apply to the
perfection of such security interest, all notices, filings and other actions
required by all applicable law have been taken to perfect and protect such
security interest or lien against and prior to all Adverse Claims with respect
to the relevant Receivables, Related Security and Collections and proceeds with
respect thereto and all other assets of the Trust Estate. Except as otherwise
specifically provided in the Transaction Documents, neither the Issuer nor any
Person claiming through or under the Issuer has any claim to or interest in the
Collection Account; and
 

--------------------------------------------------------------------------------


(iii) immediately prior to, and after giving effect to, the initial purchase of
the Notes, the Issuer will be Solvent.
 
(i) Offices. The principal place of business and chief executive office of the
Issuer is located at the address referred to in Section 15.4 (or at such other
locations, notified to the Trustee in jurisdictions where all action required
thereby has been taken and completed).
 
(j) Tax Status. The Issuer has filed all tax returns (Federal, State and local)
required to be filed by it and has paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges then due and
payable (including for such purposes, the setting aside of appropriate reserves
for taxes, assessments and other governmental charges being contested in good
faith).
 
(k) Use of Proceeds. No proceeds of any Notes will be used by the Issuer to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended.
 
(l) Compliance with Applicable Laws; Licenses, etc.
 
(i) The Issuer is in compliance with the requirements of all applicable laws,
rules, regulations, and orders of all governmental authorities, a breach of any
of which, individually or in the aggregate, would be reasonably likely to have a
Material Adverse Effect.
 
(ii) The Issuer has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.
 
(m) No Proceedings. Except as described in Schedule 1,
 
(i) there is no order, judgment, decree, injunction, stipulation or consent
order of or with any court or other government authority to which the Issuer is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the knowledge of the Issuer, threatened, before or
by any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality, against the Issuer that, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect; and
 

--------------------------------------------------------------------------------


(ii) there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the knowledge of the Issuer,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Indenture, the Notes or any other Transaction Document, (B) seeking to
prevent the issuance of the Notes pursuant hereto or the consummation of any of
the other transactions contemplated by this Indenture or any other Transaction
Document or (C) seeking to adversely affect the federal income tax attributes of
the Issuer.
 
(n) Investment Company Act, Etc. The Issuer is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company”, or a “subsidiary company”, of a “holding company”, or an
“affiliate” of a “holding company”, or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
 
(o) Eligible Receivables. Each Receivable included as an Eligible Receivable in
any Monthly Servicer Report shall be an Eligible Receivable as of the date so
included. Each Receivable, including Subsequently Purchased Receivables,
purchased by the Issuer on any Purchase Date shall be an Eligible Receivable as
of such Purchase Date unless otherwise specified to the Trustee in writing prior
to such Purchase Date.
 
(p) Receivables Schedule. The most recently delivered Receivables Schedule
reflects, in all material respects, a true and correct schedule of the
Receivables included in the Trust Estate as of the date of delivery.
 
(q) ERISA. (i) Each of the Issuer and its ERISA Affiliates is in compliance in
all material respects with ERISA unless any failure to so comply could not
reasonably be expected to have a Material Adverse Effect and (ii) no Lien exists
in favor of the Pension Benefit Guaranty Corporation on any of the Receivables.
No ERISA Event has occurred with respect to Title IV Plans of the Issuer. No
ERISA Event has occurred with respect to Title IV plans of the Issuer’s ERISA
Affiliates that have an aggregate Unfunded Pension Liability equal to or greater
than $1,000,000.
 
(r) Accuracy of Information. All information heretofore furnished by, or on
behalf of, the Issuer to the Trustee or any of the Noteholders in connection
with any Transaction Document, or any transaction contemplated thereby, is true
and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).
 
(s) No Material Adverse Change. Since January 31, 2006, other than as disclosed
in the Offering Memorandum related to the Notes, there has been no material
adverse change in the collectibility of the Receivables or the Issuer’s
(i) financial condition, business, operations or prospects or (ii) ability to
perform its obligations under any Transaction Document.
 

--------------------------------------------------------------------------------


(t) Trade Names and Subsidiaries. Set forth on Schedule 2 hereto is a complete
list of trade names of the Issuer for the six year period preceding the Closing
Date. The Issuer has no Subsidiaries and does not own or hold, directly or
indirectly, any equity interest in any Person.
 
(u) Notes. The Notes have been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with each of the Note Purchase Agreements, will be
duly and validly issued and outstanding and will be entitled to the benefits of
the Indenture.
 
(v) Sales by Sellers or the Initial Seller. Each sale of Receivables by any
Seller or the Initial Seller to the Issuer shall have been effected under, and
in accordance with the terms of, the Purchase Agreement, including the payment
by the Issuer to such Seller or the Initial Seller of an amount equal to the
purchase price therefor as described in the Purchase Agreement, and each such
sale shall have been made for “reasonably equivalent value” (as such term is
used under Section 548 of the Federal Bankruptcy Code) and not for or on account
of “antecedent debt” (as such term is used under Section 547 of the Federal
Bankruptcy Code) owed by the Issuer to such Seller or the Initial Seller.
 
SECTION 7.2. Reaffirmation of Representations and Warranties by the Issuer. On
the Closing Date and on each Business Day, the Issuer shall be deemed to have
certified that all representations and warranties described in Section 7.1
hereof are true and correct on and as of such day as though made on and as of
such day (except to the extent they relate to an earlier date or later time, and
then as of such earlier date or later time).
 
SECTION 11.   [Reserved].
 
SECTION 12.   [Reserved].
 
SECTION 13.   Counterparts. This Series Supplement may be executed in any number
of counterparts, and by different parties in separate counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
 
SECTION 14.   Governing Law. THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS SERIES SUPPLEMENT AND EACH NOTEHOLDER HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HERETO AND EACH NOTEHOLDER HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
 

--------------------------------------------------------------------------------


SECTION 15.   Waiver of Trial by Jury. To the extent permitted by applicable
law, each of the parties hereto and each of the Noteholders irrevocably waives
all right of trial by jury in any action, proceeding or counterclaim arising out
of or in connection with this Series Supplement or the Transaction Documents or
any matter arising hereunder or thereunder.
 
SECTION 16.   No Petition. The Trustee, by entering into this Series Supplement
and each Noteholder, by accepting a Note hereby covenant and agree that they
will not prior to the date which is one year and one day after payment in full
of the last maturing Note of any Series and termination of the Indenture
institute against the Issuer, or join in any institution against the Issuer of,
any bankruptcy proceedings under any United States federal or state bankruptcy
or similar law in connection with any obligations relating to the Noteholders,
the Servicing Agreement, the Base Indenture or this Series Supplement.
 
SECTION 17.   Rights of the Trustee. The rights, privileges and immunities
afforded to the Trustee under the Base Indenture shall apply hereunder as if
fully set forth herein.
 
[signature page follows]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Series Supplement to be
duly executed by their respective officers as of the day and year first above
written.
 

        CONN FUNDING II, L.P., as Issuer  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner    

       
   
   
    By:   /s/ David R. Atnip  

--------------------------------------------------------------------------------

Name: David R. Atnip   Title: Treasurer

            WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its    individual
capacity, but solely as Trustee   
   
   
    By:   /s/ Marianna C. Stershic  

--------------------------------------------------------------------------------

Name: Marianna C. Stershic   Title: Vice President




--------------------------------------------------------------------------------




EXHIBIT A-1
 
FORM OF
 
RESTRICTED GLOBAL NOTE
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 
BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 

--------------------------------------------------------------------------------


THE INDENTURE (AS DEFINED BELOW) CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER
AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS
DEEMED TO HAVE ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON
TRANSFERABILITY. IN ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES
ACT PROVIDED BY RULE 144A THEREUNDER.
 

--------------------------------------------------------------------------------




No. R144A-1
$90,000,000
 
CUSIP No. 207415 AD 2
 
ISIN US207415AD21

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS A NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS A NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.507% ASSET BACKED FIXED RATE NOTES, CLASS A, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $90,000,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Note shall be due and payable on April 20, 2017 (the “Legal Final Payment
Date”). The Issuer will pay interest on this Class A Note at the Note Rate (as
defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Class A Note is paid or made available for payment, on the
average daily outstanding principal balance of this Class A Note during the
related Interest Period (as defined in the Series 2006-A Supplement). Interest
will be computed on the basis set forth in the Indenture. Such principal of and
interest on this Class A Note shall be paid in the manner specified on the
reverse hereof. The aggregate principal sum of the Regulation S Global Notes and
the Restricted Global Note shall not exceed $90,000,000.
 
The Class A Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class A Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
This Class A Note is one of a duly authorized issue of Class A Notes of the
Issuer, designated as its 5.507% Asset Backed Fixed Rate Notes, Class A, Series
2006-A (herein called the “Class A Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee,” which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Class A Noteholders. The Class A Notes are subject
to all terms of the Indenture. All terms used in this Class A Note that are
defined in the Indenture shall have the meanings assigned to them in or pursuant
to the Indenture.
 
Principal of the Class A Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid , in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class A Notes shall be made pro rata to the Class
A Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class A Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class A Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class A Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class A
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class A Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class A Noteholders and of any
Class A Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class A Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
A Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Restricted Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Restricted Global Note and the beneficial interests represented by the
Restricted Global Note shall be reduced or increased, as appropriate, by the
principal amount so redeemed, purchased, exchanged or cancelled.
 

--------------------------------------------------------------------------------


Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, the Indenture or the Transaction Documents.
 
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Noteholder will treat
such Note as indebtedness for all Federal, state and local income and franchise
tax purposes.
 
Prior to the due presentment for registration of transfer of this Class A Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class A Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class A Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class A Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class A Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class A Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class A Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note.
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class A Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 
 

Dated: _________________________  
_______________ 1 
   
Signature Guaranteed:
                 

 
 

--------------------------------------------------------------------------------

1 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.


--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
BETWEEN THE TEMPORARY REGULATION S GLOBAL NOTE
 
OR THE PERMANENT REGULATION S GLOBAL NOTE AND
 
THIS RESTRICTED GLOBAL NOTE, OR REDEMPTIONS
 
OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in principal amount of this Restricted
Global Note or redemptions, purchases or cancellation of this Restricted Global
Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increase or decrease in principal amount of this Restricted Global Note due to
exchanges between the Temporary Regulation S Global Note or the Permanent
Regulation S Global Note and this Restricted Global Note
 
Remaining principal amount of this Restricted Global Note following such
exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
             




--------------------------------------------------------------------------------



EXHIBIT A-2
 
FORM OF
TEMPORARY REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY REGULATION S GLOBAL NOTE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE INDENTURE REFERRED TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 

--------------------------------------------------------------------------------



No. TREGS-1
$90,000,000
 
CUSIP No. U20772 AD 8
 
ISIN USU20772AD85

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS A NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS A NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.507% ASSET BACKED FIXED RATE NOTES, CLASS A, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $90,000,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Class A Note shall be due and payable on April 20, 2017 (the “Legal Final
Payment Date”). The Issuer will pay interest on this Class A Note at the Note
Rate (as defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Class A Note is paid or made available for payment, on the
average daily outstanding principal balance of this Class A Note during the
related Interest Period (as defined in the Series 2006-A Supplement). Interest
will be computed on the basis set forth in the Indenture. Such principal of and
interest on this Class A Note shall be paid in the manner specified on the
reverse hereof. The aggregate principal sum of the Regulation S Global Notes and
the Restricted Global Note shall not exceed $90,000,000.
 
The Class A Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class A Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.

--------------------------------------------------------------------------------


 
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
This Class A Note is one of a duly authorized issue of Class A Notes of the
Issuer, designated as its 5.507% Asset Backed Fixed Rate Notes, Class A, Series
2006-A (herein called the “Class A Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee”, which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Holders of the Class A Notes. The Class A Notes are
subject to all terms of the Indenture. All terms used in this Class A Note that
are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.
 
Principal of the Class A Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class A Notes shall be made pro rata to the Class
A Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class A Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class A Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class A Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class A
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class A Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class A Noteholders and of any
Class A Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class A Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
A Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
Any interest in a Class A Note evidenced by this Temporary Regulation S Global
Note is exchangeable for an interest in a Permanent Regulation S Global Note
upon the later of (i) the Exchange Date and (ii) the furnishing of a
certificate, the form of which is attached as Exhibit C-2 to the Series 2006-A
Supplement. Interests in this Temporary Regulation S Global Note are
exchangeable for interests in a Permanent Regulation S Global Note or a
Restricted Global Note only upon presentation of the applicable certificate
required by Section 6 of the Series 2006-A Supplement to the Base Indenture.
Upon exchange of all interests in this Temporary Regulation S Global Note for
interests in the Permanent Regulation S Global Note and/or the Restricted Global
Note, the Trustee shall cancel this Temporary Regulation S Global Note.
 

--------------------------------------------------------------------------------


Until the provision of the certifications required by Section 6 of the Series
2006-A Supplement, beneficial interests in a Regulation S Global Note may only
be held through Euroclear or Clearstream or another agent member of Euroclear or
Clearstream acting for and on behalf of them.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Temporary Regulation S Global Note, details of
such redemption, purchase, exchange or cancellation shall be entered by the
Paying Agent in Schedule A hereto recording any such redemption, purchase,
exchange or cancellation and shall be signed on by or on behalf of the Issuer.
Upon any such redemption, purchase, exchange or cancellation, the principal
amount of this Temporary Regulation S Global Note and the beneficial interests
represented by the Permanent Regulation S Global Note shall be reduced or
increased, as appropriate, by the principal amount so redeemed, purchased,
exchanged or cancelled.
 
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated Federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class A Notes, the Indenture or the Transaction Documents.
 
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will treat such Class A Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class A Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class A Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class A Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class A Note includes any successor to the
Issuer under the Indenture.
 

--------------------------------------------------------------------------------


The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class A Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class A Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class A Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note.
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class A Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:  
_______________ 2 
   
Signature Guaranteed:
                 

 

--------------------------------------------------------------------------------

2 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Note in every
particular, without alteration, enlargement or any change whatsoever.


--------------------------------------------------------------------------------


SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
FOR NOTES REPRESENTED BY THE TEMPORARY
 
REGULATION S GLOBAL NOTE, THE PERMANENT REGULATION S GLOBAL
 
NOTE OR THE RESTRICTED GLOBAL NOTE, OR REDEMPTIONS OR
 
PURCHASES AND CANCELLATIONS
 
The following exchanges of a part of this Temporary Regulation S Global Note for
the Permanent Regulation S Global Note or the Restricted Global Note or an
exchange of a part of the Restricted Global Note for a part of this Temporary
Regulation S Global Note, in whole or in part, or redemptions, purchases or
cancellation of this Temporary Regulation S Global Note have been made:
 


Date of exchange, or redemption or purchase or cancellation
 
Part of principal amount of this Temporary Regulation S Global Note exchanged
for Notes represented by the Permanent Regulation S Global Note or the
Restricted Global Note, or redeemed or purchased or cancelled
 
Part of principal amount of the Regulation S Global Note exchanged for Notes
represented by this Temporary Regulation S Global Note
 
Remaining principal amount of this Temporary Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
 
Amount of interest paid with delivery of the Permanent Regulation S Global Note
Notation made by or on behalf of the Issuer
                                       
___________
 
_______________
 
______________
 
_____________
 
_____________
_________
___________
 
_______________
 
______________
 
____________
 
_____________
_________
___________
 
_______________
 
______________
 
____________
 
_____________
_________
                   




--------------------------------------------------------------------------------




EXHIBIT A-3
 
FORM OF
 
PERMANENT REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A PERMANENT GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS PERMANENT GLOBAL NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED
TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 

--------------------------------------------------------------------------------



No. REGS-1
$90,000,000
 
CUSIP No. U20772 AD 8
 
ISIN USU20772AD85

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS A NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS A NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.507% ASSET BACKED FIXED RATE NOTES, CLASS A, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal amount set forth on
Schedule A attached hereto (which sum shall not exceed $90,000,000), payable on
each Payment Date after the end of the Revolving Period (as defined in the
Series 2006-A Supplement) in an amount equal to the Monthly Principal, as
defined in Section 5.13 of the Series 2006-A Supplement, dated as of August 1,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Series 2006-A Supplement”), between the Issuer and the Trustee to the Base
Indenture (described below); provided, however, that the entire unpaid principal
amount of this Class A Note shall be due and payable on April 20, 2017 (the
“Legal Final Payment Date”). The Issuer will pay interest on this Class A Note
at the Note Rate (as defined in the Series 2006-A Supplement) on each Payment
Date until the principal of this Class A Note is paid or made available for
payment, on the average daily outstanding principal balance of this Class A Note
during the related Interest Period (as defined in the Series 2006-A Supplement).
Interest will be computed on the basis set forth in the Indenture. Such
principal of and interest on this Class A Note shall be paid in the manner
specified on the reverse hereof. The aggregate principal sum of the Regulation S
Global Notes and the Restricted Global Note shall not exceed $90,000,000.
 
The Class A Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class A Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
This Class A Note is one of a duly authorized issue of Class A Notes of the
Issuer, designated as its 5.507% Asset Backed Fixed Rate Notes, Class A, Series
2006-A (herein called the “Class A Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements
relating to other series of notes, as supplemented or amended, is herein called
the “Indenture”), between the Issuer and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as trustee (the “Trustee”, which term includes any successor Trustee under the
Indenture), to which Indenture reference is hereby made for a statement of the
respective rights and obligations thereunder of the Issuer, the Trustee and the
Class A Noteholders. The Class A Notes are subject to all terms of the
Indenture. All terms used in this Class A Note that are defined in the Indenture
shall have the meanings assigned to them in or pursuant to the Indenture.
 
Principal of the Class A Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class A Notes shall be made pro rata to the Class
A Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class A Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class A Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class A Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class A
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class A Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class A Noteholders and of any
Class A Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class A Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
A Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interest represented by this Permanent Regulation S Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Permanent Regulation S Global Note and the beneficial interests represented by
this Permanent Regulation S Global Note shall be reduced or increased, as
appropriate, by the principal amount so redeemed, purchased, exchanged or
cancelled.
 

--------------------------------------------------------------------------------


Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class A Notes, the Indenture or the Transaction Documents.
 
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will treat such Class A Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class A Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class A Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class A Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class A Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class A Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class A Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class A Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note.

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class A Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:  
_______________ 3 
   
Signature Guaranteed:
                 

 

--------------------------------------------------------------------------------

3 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Note in every
particular, without alteration, enlargement or any change whatsoever.


--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
BETWEEN THIS PERMANENT REGULATION S
 
GLOBAL NOTE AND THE TEMPORARY REGULATION S GLOBAL NOTE AND
 
THE RESTRICTED GLOBAL NOTE,
 
OR REDEMPTIONS OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in the principal amount of this Permanent
Regulation S Global Note or redemptions, purchases or cancellation of this
Permanent Regulation S Global Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increases or decreases in principal amount of this Permanent Regulation S Global
Note due to exchanges between the Temporary Regulation S Global Note or the
Restricted Global Note and this Permanent Regulation S Global Note
 
Remaining principal amount of this Permanent Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
             






--------------------------------------------------------------------------------



EXHIBIT B-1
 
FORM OF
RESTRICTED GLOBAL NOTE
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE (AS DEFINED BELOW) CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER
AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS
DEEMED TO HAVE ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON
TRANSFERABILITY. IN ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES
ACT PROVIDED BY RULE 144A THEREUNDER.
 

--------------------------------------------------------------------------------



No. R144A-1
$43,333,000
 
CUSIP No. 207415 AE 0
 
ISIN US207415AE04


 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS B NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS B NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.854% ASSET BACKED FIXED RATE NOTES, CLASS B, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $43,333,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Note shall be due and payable on April 20, 2017 (the “Legal Final Payment
Date”). The Issuer will pay interest on this Class B Note at the Note Rate (as
defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Class B Note is paid or made available for payment, on the
average daily outstanding principal balance of this Class B Note during the
related Interest Period (as defined in the Series 2006-A Supplement). Interest
will be computed on the basis set forth in the Indenture. Such principal of and
interest on this Note shall be paid in the manner specified on the reverse
hereof. The aggregate principal sum of the Regulation S Global Notes and the
Restricted Global Note shall not exceed $43,333,000.
 
The Class B Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class B Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its 5.854% Asset Backed Fixed Rate Notes, Class B, Series
2006-A (herein called the “Class B Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee,” which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Class B Noteholders. The Class B Notes are subject
to all terms of the Indenture. All terms used in this Class B Note that are
defined in the Indenture shall have the meanings assigned to them in or pursuant
to the Indenture.
 
Principal of the Class B Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class B Notes shall be made pro rata to the Class
B Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class B Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class B Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class B Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class B
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class B Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class B Noteholders and of any
Class B Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class B Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
B Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Restricted Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Restricted Global Note and the beneficial interests represented by the
Restricted Global Note shall be reduced or increased, as appropriate, by the
principal amount so redeemed, purchased, exchanged or cancelled.
 

--------------------------------------------------------------------------------


Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, the Indenture or the Transaction Documents.
 
Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Noteholder will treat
such Note as indebtedness for all Federal, state and local income and franchise
tax purposes.
 
Prior to the due presentment for registration of transfer of this Class B Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class B Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class B Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class B Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class B Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class B Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class B Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class B Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note.

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class B Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class B Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:   
_______________ 4  
   
Signature Guaranteed:
                 

 



--------------------------------------------------------------------------------

4 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class A Note in every
particular, without alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
BETWEEN THE TEMPORARY REGULATION S GLOBAL NOTE
 
OR THE PERMANENT REGULATION S GLOBAL NOTE AND
 
THIS RESTRICTED GLOBAL NOTE, OR REDEMPTIONS
 
OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in principal amount of this Restricted
Global Note or redemptions, purchases or cancellation of this Restricted Global
Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increase or decrease in principal amount of this Restricted Global Note due to
exchanges between the Temporary Regulation S Global Note or the Permanent
Regulation S Global Note and this Restricted Global Note
 
Remaining principal amount of this Restricted Global Note following such
exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
             






--------------------------------------------------------------------------------




EXHIBIT B-2
 
FORM OF
TEMPORARY REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY REGULATION S GLOBAL NOTE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE INDENTURE REFERRED TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.

--------------------------------------------------------------------------------



No. TREGS
$43,333,000
 
CUSIP No. U20772 AE 6
 
ISIN USU20772AE68


 
 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS B NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS B NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.854% ASSET BACKED FIXED RATE NOTES, CLASS B SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $43,333,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Class B Note shall be due and payable on April 20, 2017 (the “Legal Final
Payment Date”). The Issuer will pay interest on this Class B Note at the Note
Rate (as defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Class B Note is paid or made available for payment, on the
average daily outstanding principal balance of this Class B Note during the
related Interest Period (as defined in the Series 2006-A Supplement). Interest
will be computed on the basis set forth in the Indenture. Such principal of and
interest on this Class B Note shall be paid in the manner specified on the
reverse hereof. The aggregate principal sum of the Regulation S Global Notes and
the Restricted Global Note shall not exceed $43,333,000.
 
The Class B Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class B Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 
[REVERSE OF NOTE]
 
This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its 5.854% Asset Backed Fixed Rate Notes, Class B, Series
2006-A (herein called the “Class B Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee”, which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Holders of the Class B Notes. The Class B Notes are
subject to all terms of the Indenture. All terms used in this Class B Note that
are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.
 
Principal of the Class B Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class B Notes shall be made pro rata to the Class
B Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class B Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class B Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class B Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class B
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class B Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class B Noteholders and of any
Class B Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class B Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
B Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
Any interest in a Class B Note evidenced by this Temporary Regulation S Global
Note is exchangeable for an interest in a Permanent Regulation S Global Note
upon the later of (i) the Exchange Date and (ii) the furnishing of a
certificate, the form of which is attached as Exhibit C-2 to the Series 2006-A
Supplement. Interests in this Temporary Regulation S Global Note are
exchangeable for interests in a Permanent Regulation S Global Note or a
Restricted Global Note only upon presentation of the applicable certificate
required by Section 6 of the Series 2006-A Supplement to the Base Indenture.
Upon exchange of all interests in this Temporary Regulation S Global Note for
interests in the Permanent Regulation S Global Note and/or the Restricted Global
Note, the Trustee shall cancel this Temporary Regulation S Global Note.
 

--------------------------------------------------------------------------------


Until the provision of the certifications required by Section 6 of the Series
2006-A Supplement, beneficial interests in a Regulation S Global Note may only
be held through Euroclear or Clearstream or another agent member of Euroclear or
Clearstream acting for and on behalf of them.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Temporary Regulation S Global Note, details of
such redemption, purchase, exchange or cancellation shall be entered by the
Paying Agent in Schedule A hereto recording any such redemption, purchase,
exchange or cancellation and shall be signed on by or on behalf of the Issuer.
Upon any such redemption, purchase, exchange or cancellation, the principal
amount of this Temporary Regulation S Global Note and the beneficial interests
represented by the Permanent Regulation S Global Note shall be reduced or
increased, as appropriate, by the principal amount so redeemed, purchased,
exchanged or cancelled.
 
Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated Federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class B Notes, the Indenture or the Transaction Documents.
 
Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will treat such Class B Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class B Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class B Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class B Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class B Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class B Note includes any successor to the
Issuer under the Indenture.
 

--------------------------------------------------------------------------------


The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class B Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class B Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class B Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note.
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class B Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class B Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 
 

Dated:  
_______________ 5 
   
Signature Guaranteed:
                 

 

--------------------------------------------------------------------------------

5 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Note in every
particular, without alteration, enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
FOR NOTES REPRESENTED BY THE TEMPORARY
 
REGULATION S GLOBAL NOTE, THE PERMANENT REGULATION S GLOBAL
 
NOTE OR THE RESTRICTED GLOBAL NOTE, OR REDEMPTIONS OR
 
PURCHASES AND CANCELLATIONS
 
The following exchanges of a part of this Temporary Regulation S Global Note for
the Permanent Regulation S Global Note or the Restricted Global Note or an
exchange of a part of the Restricted Global Note for a part of this Temporary
Regulation S Global Note, in whole or in part, or redemptions, purchases or
cancellation of this Temporary Regulation S Global Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Part of principal amount of this Temporary Regulation S Global Note exchanged
for Notes represented by the Permanent Regulation S Global Note or the
Restricted Global Note, or redeemed or purchased or cancelled
 
Part of principal amount of the Regulation S Global Note exchanged for Notes
represented by this Temporary Regulation S Global Note
 
Remaining principal amount of this Temporary Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
Amount of interest paid with delivery of the Permanent Regulation S Global Note
Notation made by or on behalf of the Issuer
                                   
___________
 
_______________
 
______________
 
______________
_____________
_____________
___________
 
_______________
 
______________
 
______________
_____________
_____________
___________
 
_______________
 
______________
 
______________
_____________
_____________
                 




--------------------------------------------------------------------------------




EXHIBIT B-3
 
FORM OF
 
PERMANENT REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A PERMANENT GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS PERMANENT GLOBAL NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED
TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 

--------------------------------------------------------------------------------



No. REGS-1
$43,333,000
 
CUSIP No. U20772 AE 6
 
ISIN USU20772AE68


 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS B NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS B NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
5.854% ASSET BACKED FIXED RATE NOTES, CLASS B, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal amount set forth on
Schedule A attached hereto (which sum shall not exceed $43,333,000), payable on
each Payment Date after the end of the Revolving Period (as defined in the
Series 2006-A Supplement) in an amount equal to the Monthly Principal, as
defined in Section 5.13 of the Series 2006-A Supplement, dated as of August 1,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Series 2006-A Supplement”), between the Issuer and the Trustee to the Base
Indenture (described below); provided, however, that the entire unpaid principal
amount of this Class B Note shall be due and payable on April 20, 2017 (the
“Legal Final Payment Date”). The Issuer will pay interest on this Class B Note
at the Note Rate (as defined in the Series 2006-A Supplement) on each Payment
Date until the principal of this Class B Note is paid or made available for
payment, on the average daily outstanding principal balance of this Class B Note
during the related Interest Period (as defined in the Series 2006-A Supplement).
Interest will be computed on the basis set forth in the Indenture. Such
principal of and interest on this Class B Note shall be paid in the manner
specified on the reverse hereof. The aggregate principal sum of the Regulation S
Global Notes and the Restricted Global Note shall not exceed $43,333,000.
 
The Class B Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class B Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class B Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class B Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 

--------------------------------------------------------------------------------


 
[REVERSE OF NOTE]
 
This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its 5.854% Asset Backed Fixed Rate Notes, Class B, Series
2006-A (herein called the “Class B Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee”, which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Class B Noteholders. The Class B Notes are subject
to all terms of the Indenture. All terms used in this Class B Note that are
defined in the Indenture shall have the meanings assigned to them in or pursuant
to the Indenture.
 
Principal of the Class B Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class B Notes shall be made pro rata to the Class
B Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class B Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class B Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class B Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class B
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class B Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class B Noteholders and of any
Class B Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class B Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
B Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interest represented by this Permanent Regulation S Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Permanent Regulation S Global Note and the beneficial interests represented by
this Permanent Regulation S Global Note shall be reduced or increased, as
appropriate, by the principal amount so redeemed, purchased, exchanged or
cancelled.
 

--------------------------------------------------------------------------------


Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class B Notes, the Indenture or the Transaction Documents.
 
Each Class B Noteholder, by acceptance of a Class B Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class B Noteholder
will treat such Class B Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class B Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class B Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class B Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class B Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class B Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class B Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class B Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class B Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note.
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class B Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class B Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:   
______________ 6 
   
Signature Guaranteed:
                 




--------------------------------------------------------------------------------

6 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Note in every
particular, without alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
 
BETWEEN THIS PERMANENT REGULATION S
 
GLOBAL NOTE AND THE TEMPORARY REGULATION S GLOBAL
 
NOTE AND THE RESTRICTED GLOBAL NOTE,
 
OR REDEMPTIONS OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in the principal amount of this Permanent
Regulation S Global Note or redemptions, purchases or cancellation of this
Permanent Regulation S Global Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increases or decreases in principal amount of this Permanent Regulation S Global
Note due to exchanges between the Temporary Regulation S Global Note or the
Restricted Global Note and this Permanent Regulation S Global Note
 
Remaining principal amount of this Permanent Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
             






--------------------------------------------------------------------------------




EXHIBIT C-1
 
FORM OF
 
RESTRICTED GLOBAL NOTE
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 
BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 

--------------------------------------------------------------------------------


THE INDENTURE (AS DEFINED BELOW) CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER
AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS
DEEMED TO HAVE ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON
TRANSFERABILITY. IN ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES
ACT PROVIDED BY RULE 144A THEREUNDER.

--------------------------------------------------------------------------------



No. R144A-1
$16,667,000
 
CUSIP No. 207415 AF 7
 
ISIN US207415AF78

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS C NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS C NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
6.814% ASSET BACKED FIXED RATE NOTES, CLASS C, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $16,667,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Note shall be due and payable on April 20, 2017 (the “Legal Final Payment
Date”). The Issuer will pay interest on this Class C Note at the Note Rate (as
defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Note is paid or made available for payment, on the average
daily outstanding principal balance of this Note during the related Interest
Period (as defined in the Series 2006-A Supplement). Interest will be computed
on the basis set forth in the Indenture. Such principal of and interest on this
Note shall be paid in the manner specified on the reverse hereof. The aggregate
principal sum of the Regulation S Global Notes and the Restricted Global Note
shall not exceed $16,667,000.
 
The Class C Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class C Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class C Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class C Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   



--------------------------------------------------------------------------------


 
[REVERSE OF NOTE]
 
This Class C Note is one of a duly authorized issue of Class C Notes of the
Issuer, designated as its 6.814% Asset Backed Fixed Rate Notes, Class C, Series
2006-A (herein called the “Class C Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee,” which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Class C Noteholders. The Class C Notes are subject
to all terms of the Indenture. All terms used in this Class C Note that are
defined in the Indenture shall have the meanings assigned to them in or pursuant
to the Indenture.
 
Principal of the Class C Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class C Notes shall be made pro rata to the Class
C Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class C Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class C Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class C Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class C
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class C Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class C Noteholders and of any
Class C Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class C Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
C Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Restricted Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Restricted Global Note and the beneficial interests represented by the
Restricted Global Note shall be reduced or increased, as appropriate, by the
principal amount so redeemed, purchased, exchanged or cancelled.
 

--------------------------------------------------------------------------------


Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States federal
or state bankruptcy or similar law in connection with any obligations relating
to the Notes, the Indenture or the Transaction Documents.
 
Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will treat such Class C Note as indebtedness for all Federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class C Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class C Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class C Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class C Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class C Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of Notes
under the Indenture.
 
The Class C Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class C Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class C Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class C
Note.

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class C Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class C Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 
 

Dated:  
_______________ 7 
   
Signature Guaranteed:
                       

 



--------------------------------------------------------------------------------

7 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class B Note in every
particular, without alteration, enlargement or any change whatsoever.


--------------------------------------------------------------------------------


 

SCHEDULE A
 
SCHEDULE OF EXCHANGES
BETWEEN THE TEMPORARY REGULATION S GLOBAL NOTE
OR THE PERMANENT REGULATION S GLOBAL NOTE AND
THIS RESTRICTED GLOBAL NOTE, OR REDEMPTIONS
OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in principal amount of this Restricted
Global Note or redemptions, purchases or cancellation of this Restricted Global
Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increase or decrease in principal amount of this Restricted Global Note due to
exchanges between the Temporary Regulation S Global Note or the Permanent
Regulation S Global Note and this Restricted Global Note
 
Remaining principal amount of this Restricted Global Note following such
exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
__________
 
________________
 
_____________
 
_____________
             

--------------------------------------------------------------------------------




EXHIBIT C-2
 
FORM OF
 
TEMPORARY REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY REGULATION S GLOBAL NOTE NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE INDENTURE REFERRED TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
 

--------------------------------------------------------------------------------



No. TREGS-1
$16,667,000
 
CUSIP No. U20772 AF 3
 
ISIN USU20772AF34

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS C NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS C NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
 
6.814% ASSET BACKED FIXED RATE NOTES, CLASS C, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal sum set forth on Schedule
A attached hereto (which sum shall not exceed $16,667,000), payable on each
Payment Date after the end of the Revolving Period (as defined in the Series
2006-A Supplement) in an amount equal to the Monthly Principal, as defined in
Section 5.13 of the Series 2006-A Supplement, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
2006-A Supplement”), between the Issuer and the Trustee to the Base Indenture
(described below); provided, however, that the entire unpaid principal amount of
this Class C Note shall be due and payable on April 20, 2017 (the “Legal Final
Payment Date”). The Issuer will pay interest on this Class C Note at the Note
Rate (as defined in the Series 2006-A Supplement) on each Payment Date until the
principal of this Class C Note is paid or made available for payment, on the
average daily outstanding principal balance of this Class C Note during the
related Interest Period (as defined in the Series 2006-A Supplement). Interest
will be computed on the basis set forth in the Indenture. Such principal of and
interest on this Class C Note shall be paid in the manner specified on the
reverse hereof. The aggregate principal sum of the Regulation S Global Notes and
the Restricted Global Note shall not exceed $16,667,000.
 
The Class C Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class C Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class C Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            


 
CERTIFICATE OF AUTHENTICATION
 
This is one of the Class C Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   



--------------------------------------------------------------------------------


 
[REVERSE OF NOTE]
 
This Class C Note is one of a duly authorized issue of Class C Notes of the
Issuer, designated as its 6.814% Asset Backed Fixed Rate Notes, Class C, Series
2006-A (herein called the “Class C Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee”, which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Holders of the Class C Notes. The Class C Notes are
subject to all terms of the Indenture. All terms used in this Class C Note that
are defined in the Indenture shall have the meanings assigned to them in or
pursuant to the Indenture.
 
Principal of the Class C Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class C Notes shall be made pro rata to the Class
C Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class C Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class C Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class C Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class C
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class C Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class C Noteholders and of any
Class C Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class C Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
C Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
Any interest in a Class C Note evidenced by this Temporary Regulation S Global
Note is exchangeable for an interest in a Permanent Regulation S Global Note
upon the later of (i) the Exchange Date and (ii) the furnishing of a
certificate, the form of which is attached as Exhibit C-2 to the Series 2006-A
Supplement. Interests in this Temporary Regulation S Global Note are
exchangeable for interests in a Permanent Regulation S Global Note or a
Restricted Global Note only upon presentation of the applicable certificate
required by Section 6 of the Series 2006-A Supplement to the Base Indenture.
Upon exchange of all interests in this Temporary Regulation S Global Note for
interests in the Permanent Regulation S Global Note and/or the Restricted Global
Note, the Trustee shall cancel this Temporary Regulation S Global Note.
 

--------------------------------------------------------------------------------


Until the provision of the certifications required by Section 6 of the Series
2006-A Supplement, beneficial interests in a Regulation S Global Note may only
be held through Euroclear or Clearstream or another agent member of Euroclear or
Clearstream acting for and on behalf of them.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Temporary Regulation S Global Note, details of
such redemption, purchase, exchange or cancellation shall be entered by the
Paying Agent in Schedule A hereto recording any such redemption, purchase,
exchange or cancellation and shall be signed on by or on behalf of the Issuer.
Upon any such redemption, purchase, exchange or cancellation, the principal
amount of this Temporary Regulation S Global Note and the beneficial interests
represented by the Permanent Regulation S Global Note shall be reduced or
increased, as appropriate, by the principal amount so redeemed, purchased,
exchanged or cancelled.
 
Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated Federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class C Notes, the Indenture or the Transaction Documents.
 
Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will treat such Class C Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class C Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class C Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class C Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class C Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 

--------------------------------------------------------------------------------


The term “Issuer” as used in this Class C Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Class C Noteholders
under the Indenture.
 
The Class C Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class C Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class C Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class C
Note.

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class C Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class C Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:   
_______________ 8 
   
Signature Guaranteed:
                       

 
 



--------------------------------------------------------------------------------

8 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class C Note in every
particular, without alteration, enlargement or any change whatsoever.

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
FOR NOTES REPRESENTED BY THE TEMPORARY
REGULATION S GLOBAL NOTE, THE PERMANENT REGULATION S GLOBAL
NOTE OR THE RESTRICTED GLOBAL NOTE, OR REDEMPTIONS OR
PURCHASES AND CANCELLATIONS
 
The following exchanges of a part of this Temporary Regulation S Global Note for
the Permanent Regulation S Global Note or the Restricted Global Note or an
exchange of a part of the Restricted Global Note for a part of this Temporary
Regulation S Global Note, in whole or in part, or redemptions, purchases or
cancellation of this Temporary Regulation S Global Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Part of principal amount of this Temporary Regulation S Global Note exchanged
for Notes represented by the Permanent Regulation S Global Note or the
Restricted Global Note, or redeemed or purchased or cancelled
 
Part of principal amount of the Regulation S Global Note exchanged for Notes
represented by this Temporary Regulation S Global Note
 
Remaining principal amount of this Temporary Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
 
Amount of interest paid with delivery of the Permanent Regulation S Global Note
 
Notation made by or on behalf of the Issuer
                                           
___________
 
_______________
 
______________
 
______________
 
_____________
 
_____________
___________
 
_______________
 
______________
 
______________
 
_____________
 
_____________
___________
 
_______________
 
______________
 
______________
 
_____________
 
_____________
                     




--------------------------------------------------------------------------------




EXHIBIT C-3
 
FORM OF
 
PERMANENT REGULATION S GLOBAL NOTE
 
THIS GLOBAL NOTE IS A PERMANENT GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS PERMANENT GLOBAL NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED
TO BELOW.
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY (1) TO A
PERSON THAT IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”)) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (2) OUTSIDE THE UNITED STATES TO A NON U.S. PERSON (AS SUCH TERM IS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE
WITH REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER UNDER THE SECURITIES
ACT), (4) UNDER THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, IF AVAILABLE OR
(5) IN A TRANSACTION OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
AND ANY OTHER JURISDICTION AND BASED ON AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE APPROVED BY THE ISSUER OR TRANSFER AGENT, IF THE ISSUER OR TRANSFER
AGENT AND REGISTRAR SO REQUEST, IN EACH SUCH CASE, IN COMPLIANCE WITH THE
INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, SUBJECT IN EACH OF THE ABOVE CASES TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF THE SELLER’S PROPERTY OR THE PROPERTY
OF AN INVESTMENT ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN THE SELLER’S OR
ACCOUNT’S CONTROL. THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY TRANSFEREE FROM IT OF THE RESALE RESTRICTIONS SET FORTH ABOVE.
 

--------------------------------------------------------------------------------


BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT ACQUIRING THE
NOTE WITH THE PLAN ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DESCRIBED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING, OR A
GOVERNMENTAL PLAN SUBJECT TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR (II) ITS PURCHASE AND
HOLDING OF THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(OR, IN THE CASE OF A GOVERNMENTAL PLAN, ANY SUBSTANTIALLY SIMILAR APPLICABLE
LAW).
 
THE INDENTURE CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER AND RESALE OF THIS
NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON TRANSFERABILITY. IN
ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE
MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.
 
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.

--------------------------------------------------------------------------------



No. REGS-1
$16,667,000
 
CUSIP No. US0772 AF 3
 
ISIN USU20772AF34

 
SEE REVERSE FOR CERTAIN DEFINITIONS
 
THE PRINCIPAL OF THIS CLASS C NOTE MAY BE PAYABLE IN INSTALLMENTS AS SET FORTH
IN THE INDENTURE DEFINED HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS CLASS C NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.
 
CONN FUNDING II, L.P.
6.814% ASSET BACKED FIXED RATE NOTES, CLASS C, SERIES 2006-A
 
Conn Funding II, L.P., a limited partnership organized and existing under the
laws of the State of Texas (herein referred to as the “Issuer”), for value
received, hereby promises to pay Cede & Co., or registered assigns, the
principal sum set forth above or such other principal amount set forth on
Schedule A attached hereto (which sum shall not exceed $16,667,000), payable on
each Payment Date after the end of the Revolving Period (as defined in the
Series 2006-A Supplement) in an amount equal to the Monthly Principal, as
defined in Section 5.13 of the Series 2006-A Supplement, dated as of August 1,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Series 2006-A Supplement”), between the Issuer and the Trustee to the Base
Indenture (described below); provided, however, that the entire unpaid principal
amount of this Class C Note shall be due and payable on April 20, 2017 (the
“Legal Final Payment Date”). The Issuer will pay interest on this Class C Note
at the Note Rate (as defined in the Series 2006-A Supplement) on each Payment
Date until the principal of this Class C Note is paid or made available for
payment, on the average daily outstanding principal balance of this Class C Note
during the related Interest Period (as defined in the Series 2006-A Supplement).
Interest will be computed on the basis set forth in the Indenture. Such
principal of and interest on this Class C Note shall be paid in the manner
specified on the reverse hereof. The aggregate principal sum of the Regulation S
Global Notes and the Restricted Global Note shall not exceed $16,667,000.
 
The Class C Notes are subject to optional redemption in accordance with the
Indenture on or after any Payment Date on which the Investor Interest is reduced
to an amount less than or equal to 10% of the Initial Note Principal.
 
The principal of and interest on this Class C Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
 
Reference is made to the further provisions of this Class C Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class C Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class C Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
 

        CONN FUNDING II, L.P.  
   
   
    By:   Conn Funding II GP, L.L.C.,   its general partner

       
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Officer    

 

Attested to:               By:        

--------------------------------------------------------------------------------

Authorized Officer            



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class C Notes referred to in the within mentioned Series
2006-A Supplement.
 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its   individual
capacity, but solely as Trustee   
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Officer
   

 

--------------------------------------------------------------------------------



[REVERSE OF NOTE]
 
This Class C Note is one of a duly authorized issue of Class C Notes of the
Issuer, designated as its 6.814% Asset Backed Fixed Rate Notes, Class C, Series
2006-A (herein called the “Class C Notes”), all issued under the Series 2006-A
Supplement to the Base Indenture dated as of September 1, 2002 (such Base
Indenture, as supplemented by the Series 2006-A Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (the “Trustee”, which term includes any
successor Trustee under the Indenture), to which Indenture reference is hereby
made for a statement of the respective rights and obligations thereunder of the
Issuer, the Trustee and the Class C Noteholders. The Class C Notes are subject
to all terms of the Indenture. All terms used in this Class C Note that are
defined in the Indenture shall have the meanings assigned to them in or pursuant
to the Indenture.
 
Principal of the Class C Notes will be payable on each Payment Date after the
end of the Revolving Period and may be prepaid, in each case, as set forth in
the Indenture. “Payment Date” means the twentieth day of each calendar month,
or, if any such date is not a Business Day, the next succeeding Business Day,
commencing on September 20, 2006.
 
All principal payments on the Class C Notes shall be made pro rata to the Class
C Noteholders entitled thereto.
 
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class C Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class C Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class C Noteholder on the Note Register as
of the close of business on each Record Date without requiring that this Class C
Note be submitted for notation of payment. Any reduction in the principal amount
of this Class C Note effected by any payments made on any Payment Date or date
of prepayment shall be binding upon all future Class C Noteholders and of any
Class C Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof, whether or not noted on Schedule A attached hereto. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class C Note on a
Payment Date, then the Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the Holder hereof as of the Record Date preceding such
Payment Date by notice mailed prior to such Payment Date and the amount then due
and payable shall be payable only upon presentation and surrender of this Class
C Note at the Trustee’s principal Corporate Trust Office or at the office of the
Trustee’s agent appointed for such purposes located in the City of New York.
 
On any redemption, purchase, exchange or cancellation of any of the beneficial
interest represented by this Permanent Regulation S Global Note, details of such
redemption, purchase, exchange or cancellation shall be entered by the Paying
Agent in Schedule A hereto recording any such redemption, purchase, exchange or
cancellation and shall be signed by or on behalf of the Issuer. Upon any such
redemption, purchase, exchange or cancellation, the principal amount of this
Permanent Regulation S Global Note and the beneficial interests represented by
this Permanent Regulation S Global Note shall be reduced or increased, as
appropriate, by the principal amount so redeemed, purchased, exchanged or
cancelled.
 

--------------------------------------------------------------------------------


Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United Stated federal
or state bankruptcy or similar law in connection with any obligations relating
to the Class C Notes, the Indenture or the Transaction Documents.
 
Each Class C Noteholder, by acceptance of a Class C Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class C Noteholder
will treat such Class C Note as indebtedness for all federal, state and local
income and franchise tax purposes.
 
Prior to the due presentment for registration of transfer of this Class C Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class C Note (as of the day of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class C Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class C Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
 
The term “Issuer” as used in this Class C Note includes any successor to the
Issuer under the Indenture.
 
The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Noteholders under
the Indenture.
 
The Class C Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
 
This Class C Note and the Indenture shall be construed in accordance with the
laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Class C Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class C
Note.
 

--------------------------------------------------------------------------------



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
 
(name and address of assignee)
 
the within Class C Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class C Note
on the books kept for registration thereof, with full power of substitution in
the premises.
 

Dated:  
_______________ 9 
   
Signature Guaranteed:
                             

 



--------------------------------------------------------------------------------

9 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Class C Note in every
particular, without alteration, enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF EXCHANGES
BETWEEN THIS PERMANENT REGULATION S
GLOBAL NOTE AND THE TEMPORARY REGULATION S GLOBAL NOTE AND
THE RESTRICTED GLOBAL NOTE,
OR REDEMPTIONS OR PURCHASES AND CANCELLATIONS
 
The following increases or decreases in the principal amount of this Permanent
Regulation S Global Note or redemptions, purchases or cancellation of this
Permanent Regulation S Global Note have been made:
 
Date of exchange, or redemption or purchase or cancellation
 
Increases or decreases in principal amount of this Permanent Regulation S Global
Note due to exchanges between the Temporary Regulation S Global Note or the
Restricted Global Note and this Permanent Regulation S Global Note
 
Remaining principal amount of this Permanent Regulation S Global Note following
such exchange, or redemption or purchase or cancellation
 
Notation made by or on behalf of the Issuer
                           
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
__________
 
______________
 
_____________
 
_____________
             






--------------------------------------------------------------------------------




EXHIBIT D
 
FORM OF MONTHLY NOTEHOLDERS’ STATEMENT
 





--------------------------------------------------------------------------------




EXHIBIT E-1
 
FORM OF TRANSFER CERTIFICATE
 
To:
Wells Fargo Bank, National Association,

  as Trustee and Registration and Transfer Agent

  MAC N9311-161

  6th and Marquette

  Minneapolis, Minnesota 55479-0700 

  Attention: Corporate Trust Services/Asset-Backed Administration

 
 
 
Re:
Conn Funding II, L.P.-[__]% Asset Backed

   Fixed Rate Notes, Class [__], Series 2006-A (CUSIP No. [_________])

 
 
 
This Certificate relates to $_____________ principal amount of Class [__] Notes
held in
 
    o  book-entry or
    o    definitive form



by                                        (the “Transferor”) issued pursuant to
the Base Indenture, dated as of September 1, 2002, between Conn Funding II,
L.P., as Issuer, and Wells Fargo Bank, National Association, as Trustee (as
amended, supplemented or otherwise modified from time to time, the “Base
Indenture”) and the Series 2006-A Supplement thereto, dated as of August 1, 2006
(as amended, supplemented or otherwise modified from time to time, the “Series
Supplement” and, together with the Base Indenture, the “Indenture”). Capitalized
terms used herein and not otherwise defined, shall have the meanings given
thereto in the Indenture.
 
The Transferor has requested the Trustee by written order to exchange or
register the transfer of a Note or Notes.
 
In connection with such request and in respect of each such Note, the Transferor
does hereby certify as follows:
 
o Such Note is being acquired for its own account.
 
o Such Note is being transferred pursuant to and in accordance with Rule 144A
under the Securities Act, and, accordingly, the Transferor further certifies
that the Series 2006-A Notes are being transferred to a Person that the
Transferor reasonably believes is purchasing the Series 2006-A Notes for its own
account, or for an account with respect to which such Person exercises sole
investment discretion, and such Person and such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A; or (ii) pursuant to an exemption from
registration in accordance with Regulation S under the Securities Act.
 
o Such Note is being transferred in reliance on and in compliance with an
exemption from the registration requirements of the Securities Act, other than
Rule 144A or Regulation S under the Securities Act, and in compliance with other
applicable state and federal securities laws and, if requested by the Trustee,
an opinion of counsel is being furnished simultaneously with the delivery of
this Certificate as required under Section 6 of the Series Supplement. This
Certificate and the statements contained therein are made for your benefit and
the benefit of the Issuer.
 

--------------------------------------------------------------------------------


 

        [INSERT NAME OF TRANSFEROR]  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:   Title 

 
 

--------------------------------------------------------------------------------




EXHIBIT E-2
 
FORM OF CERTIFICATE TO BE DELIVERED TO
EXCHANGE TEMPORARY REGULATION S GLOBAL NOTE
FOR PERMANENT REGULATION S GLOBAL NOTE
 
Conn Funding II, L.P.
3295 College Street
Beaumont, Texas 77701
Attn: David Atnip
Wells Fargo Bank, National Association,
as Trustee and Registration and Transfer Agent
MAC N9311-161
6th and Marquette
Minneapolis, Minnesota 55479-0700
Attention: Corporate Trust Services/Asset-Backed Administration
 
Reference is hereby made to the Base Indenture, dated as of September 1, 2002,
between Conn Funding II, L.P., as Issuer, and Wells Fargo Bank, National
Association, as Trustee (as amended, supplemented otherwise modified from time
to time, the “Base Indenture”) and the Series 2006-A Supplement thereto, dated
as of August 1, 2006 (as amended, supplemented or otherwise modified from time
to time, the “Series Supplement” and, together with the Base Indenture, the
“Indenture”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Base Indenture.
 
This is to certify that, based solely on certificates, we have received in
writing, by tested telex or by electronic transmissions from noteholders
appearing in our records as persons being entitled to a portion of the principal
amount of the Class [__] Notes represented by the Temporary Regulation S Note
equal to, as of the date hereof, U.S. $_______ (our “Class [__] Noteholders”),
certificates with respect to such portion, substantially to the effect set forth
in Exhibit [__] hereto.
 
We further certify (i) that we are not making available herewith for exchange
any portion of the Temporary Regulation S Global Note excepted in such
certificates and (ii) that as of the date hereof we have not received any
notification from any of our Class [__] Noteholders to the effect that the
statements made by such Class [__] Noteholder with respect to any portion of the
part submitted herewith for exchange are no longer true and cannot be relied
upon as at the date hereof. We understand that this certification is required in
connection with certain securities laws of the United States. In connection
therewith, if administrative or legal proceedings are commenced or threatened in
connection with which this certificate is or would be relevant, we irrevocably
authorize you to produce this certification to any interested party in such
proceedings.
 

--------------------------------------------------------------------------------


Dated: _______________, [_______]10  To be dated no earlier than the earliest of
the Exchange Date or the relevant Interest Payment Date or the redemption date
(as the case may be).
 

        Yours faithfully,       [Euroclear/Clearstream],   
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
[Euroclear/Clearstream]
 

 
Re:
Conn Funding II, L.P. —[__]% Asset Backed

 
Fixed Rate Notes, Class [__], Series 2006-A (CUSIP (CINS) No. [______])
 
Ladies and Gentlemen:
 
Reference is hereby made to the Base Indenture, dated as of September 1, 2002
(as amended, supplemented or otherwise modified from time to time, the “Base
Indenture”), between Conn Funding II, L.P. (the “Issuer”) and Wells Fargo Bank,
National Association, as Trustee and the Series 2006-A Supplement thereto, dated
as of August 1, 2006 (as amended, supplemented or otherwise modified from time
to time, the “Series Supplement” and, together with the Base Indenture, the
“Indenture”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.
 
This letter relates to $______ principal amount of Class [___] Notes which are
represented by a beneficial interest in the Temporary Regulation S Global Note
held with [Euroclear/Clearstream] (ISIN CODE [_____]) through DTC by or on
behalf of the undersigned as beneficial owner (the “Holder”) which bears a
legend outlining restrictions upon transfer of such interests in such Class
[___] Note. Pursuant to paragraph 6(c)(ii) of the Series Supplement, the Holder
hereby certifies that it is not (or it holds such securities on behalf of an
account that is not) a “U.S. person” as such term is defined in Regulation S
promulgated under the U.S. Securities Act of 1933, as amended (“Regulation S”).
Accordingly, you are hereby requested to exchange such beneficial interest in
the Temporary Regulation S Global Note for a beneficial interest in the
Permanent Regulation S Global Note representing an identical principal amount of
Class [___] Notes, all in the manner provided for in the Series Supplement.

--------------------------------------------------------------------------------



Each of you is entitled to rely upon this letter and is irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.
 

        Very truly yours,   [NAME OF HOLDER]  
   
   
    By:      

--------------------------------------------------------------------------------

Authorized Signature         Dated: _______________, [_______]  

 

--------------------------------------------------------------------------------




EXHIBIT E-3
 
FORM OF TRANSFER CERTIFICATE
FOR TRANSFER OR EXCHANGE FROM RESTRICTED GLOBAL
NOTE TO TEMPORARY REGULATION S GLOBAL NOTE
 
(exchanges or transfers pursuant to
Section 6 of the Series Supplement)
 
Wells Fargo Bank, National Association,
as Trustee and Registration and Transfer Agent
MAC N9311-161
6th and Marquette
Minneapolis, Minnesota 55479-0700
Attention: Corporate Trust Services/Asset-Backed Administration
 

 
Re:
Conn Funding II, L.P. (the “Issuer”)

    [__]% Asset Backed Fixed Rate

    Notes, Class [__], Series 2006-A (CUSIP No. [_______]) (the “Notes”)

 
 
 
 
 
Reference is hereby made to the Base Indenture, dated as of September 1, 2002
(as amended, supplemented or otherwise modified from time to time, the “Base
Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
Trustee and the Series 2006-A Supplement thereto, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
Supplement” and, together with the Base Indenture, the “Indenture”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
 
This letter relates to $_______ principal amount of the Class [__] Notes
represented by a beneficial interest in the Restricted Global Note held with DTC
by or on behalf of the undersigned as beneficial owner (the “Transferor”). The
Transferor has requested an exchange or transfer of its beneficial interest for
an interest in the Temporary Regulation S Global Series 2006-A Note (CUSIP
(CINS) No. [____________]) to be held with [Euroclear] [Clearstream] (ISIN Code
[_______]) through DTC.
 
In connection with such request and in respect of such Class [__] Note, the
Transferor does hereby certify that such exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Class [__] Notes
and the Series Supplement and pursuant to and in accordance with Regulation S
and any applicable laws of the relevant jurisdiction, and accordingly the
Transferor does hereby certify that:
 
 
 

  (1) the offer of the Class [__] Notes was not made to a person in the United
States;  

       

 
(2)
(A)
at the time the buy order was originated, the transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
and believes that the transferee was outside the United States, or

 

--------------------------------------------------------------------------------



   
(B)
the transaction was executed in, on or through the facilities of a designated
offshore securities market and neither the Transferor nor any person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States;

 
(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable;
 
(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and
 
(5) upon completion of the transaction, the beneficial interest being
transferred as described above will be held with DTC through Euroclear or
Clearstream or both (ISIN Code [__________]).
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
 

        [INSERT NAME OF TRANSFEROR]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
Dated: _______________, 2006
 

--------------------------------------------------------------------------------




EXHIBIT E-4
 
FORM OF TRANSFER CERTIFICATE
FOR TRANSFER OR EXCHANGE FROM RESTRICTED GLOBAL
NOTE TO PERMANENT REGULATION S GLOBAL NOTE
(exchanges or transfers pursuant to
Section 6 of the Series Supplement)
 
Wells Fargo Bank, National Association,
as Trustee and Registration and Transfer Agent
MAC N9311-161
6th and Marquette
Minneapolis, Minnesota 55479-0700
Attention: Corporate Trust Services/Asset-Backed Administration
 

 
Re:
Conn Funding II, L.P. (the “Issuer”)

    [__]% Asset Backed Fixed Rate

    Notes, Class [__], Series 2006-A (CUSIP No. [____]) (the “Notes”)

 
Reference is hereby made to the Base Indenture, dated as of September 1, 2002
(as amended, supplemented or otherwise modified from time to time, the “Base
Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
Trustee and the Series 2006-A Supplement thereto, dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
Supplement” and, together with the Base Indenture, the “Indenture”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
 
This letter relates to $_______ principal amount of the Class [__] Notes
represented by a beneficial interest in the Restricted Global Note held with DTC
by or on behalf of the undersigned as beneficial owner (the “Transferor”). The
Transferor has requested an exchange or transfer of its beneficial interest for
an interest in the Permanent Regulation S Global Note (CUSIP (CINS)
No. [_________]).
 
In connection with such request and in respect of such Class [__] Notes, the
Transferor does hereby certify that such exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Class [___] Notes
and the Series Supplement and pursuant to and in accordance with Regulation S
and any applicable securities laws of the relevant jurisdiction and that:
 
(1) the offer of the Class [__] Notes was not made to a person in the United
States;
 

 
(2)
(A)
at the time the buy order was originated, the transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
and believes that the transferee was outside the United States, or

 

   
(B)
the transaction was executed in, on or through the facilities of a designated
offshore securities market and neither the Transferor nor any person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States;

 
(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable, and
 
(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
 

        [INSERT NAME OF TRANSFEROR]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
Dated: ________________, 2006
 


E-4-2

--------------------------------------------------------------------------------




EXHIBIT E-5
 
FORM OF TRANSFER CERTIFICATE FOR TRANSFER OR
EXCHANGE FROM TEMPORARY REGULATION S GLOBAL NOTE
TO RESTRICTED GLOBAL NOTE
(exchanges or transfers pursuant to
Section 6 of the Series Supplement)
 
Wells Fargo Bank, National Association,
as Trustee and Registration and Transfer Agent
MAC N9311-161
6th and Marquette
Minneapolis, Minnesota 55479-0700
Attention: Corporate Trust Services/Asset-Backed Administration
 

 
Re:
Conn Funding II, L.P. (the “Issuer”)

    [__]% Asset Backed Fixed Rate

    Notes, Class [__], Series 2006-A (CUSIP No. [_____]) (the “Notes”)

     

 
 
Reference is hereby made to the Base Indenture, dated as of September 1, 2002
(as amended, supplemented or otherwise modified from time to time, the “Base
Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
Trustee and the Series 2006-A Supplement thereto dated as of August 1, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Series
Supplement” and, together with the Base Indenture, the “Indenture”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
 
This letter relates to $______ principal amount of Class [__] Notes which are
represented by a beneficial interest in the Temporary Regulation S Global Note
(CUSIP) (CINS) No. [________] with Euroclear/Clearstream11  (ISIN Code
[_________]) through DTC by or on behalf of [the undersigned] as beneficial
owner (the “Transferor”). The Transferor has requested an exchange or transfer
of its beneficial interest in the Temporary Regulation S Global Note for an
interest in the Restricted Global Note (CUSIP No. [__________]).
 
In connection with such request, and in respect of the Notes, the Transferor
does hereby certify that such Class [__] Notes are being transferred in
accordance with Rule 144A and in compliance with any applicable state securities
laws, to a transferee that is purchasing the Class [__] Notes for its own
account or an account with respect to which the transferee exercises sole
investment discretion and the transferee and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in each case in a
transaction meeting the requirements of Rule 144A.
 

--------------------------------------------------------------------------------

11 Select appropriate depositary.
 
E-5-1

--------------------------------------------------------------------------------



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
 

        [INSERT NAME OF TRANSFEROR]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
Dated: _________________, 2006
 


E-5-2

--------------------------------------------------------------------------------




SCHEDULE 1
 
LIST OF PROCEEDINGS
 
None.
 



--------------------------------------------------------------------------------




SCHEDULE 2
 
LIST OF TRADE NAMES
 
None.
 



--------------------------------------------------------------------------------



